          Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 1 of 90




 1 BOTTINI & BOTTINI, INC.
   Francis A. Bottini, Jr. (SBN 175783)
 2 fbottini@bottinilaw.com
   Albert Y. Chang (SBN 296065)
 3 achang@bottinilaw.com
   Anne Beste (SBN 326881)
 4 abeste@bottinilaw.com
   7817 Ivanhoe Avenue, Suite 102
 5 La Jolla, California 92037
   Telephone: (858) 914‐2001
 6 Facsimile:     (858) 914‐2002

 7
     Attorneys for Plaintiff
 8

 9

10                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
11                                 SAN FRANCISCO DIVISION

12
   SAL TORONTO, TRUSTEE OF THE                       Case No. _______________
13 ELLIEMARIA TORONTO ESA, derivatively

14 on behalf of PINTEREST, INC.,                     VERIFIED SHAREHOLDER
                                 Plaintiff,          DERIVATIVE COMPLAINT FOR:
15                                                     1. BREACH OF FIDUCIARY DUTY;
                  vs.
16                                                     2. AIDING AND ABETTING
   BENJAMIN SILBERMANN, EVAN SHARP,                       BREACH OF FIDUCIARY DUTY;
17 TODD MORGENFELD, JEREMY LEVINE,                     3. ABUSE OF CONTROL;
   JEFFREY JORDAN, GOKUL RAJARAM,                      4. UNJUST ENRICHMENT; AND
18
   FREDRIC REYNOLDS, LESLIE KILGORE,                   5. VIOLATION OF SECTION 14(A)
19 MICHELLE WILSON, and DOES 1–30,                        OF THE SECURITIES
20                                     Defendants,        EXCHANGE ACT OF 1934.

21                        – and –
                                                     DEMAND FOR JURY TRIAL
22 PINTEREST, INC.,
                                Nominal Defendant.
23

24

25

26

27

28

                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 2 of 90




                                                           Table of Contents
 1

 2
     I.     INTRODUCTION AND SUMMARY OF THE ACTION ............................................1
 3
     II.    JURISDICTION AND VENUE ........................................................................................5
 4

 5 III.     INTRADISTRICT ASSIGNMENT ..................................................................................6

 6 IV.      THE PARTIES ....................................................................................................................7
 7
            A.        Plaintiff ...................................................................................................................7
 8
            B.        Nominal Defendant ..............................................................................................7
 9
            C.        Officer Defendants ................................................................................................7
10

11          D.        Director Defendants..............................................................................................8

12          E.        Doe Defendants .....................................................................................................9

13          F.        Unnamed Participants ..........................................................................................9
14
     V.     RESPONSIBILITIES AND DUTIES OF THE INDIVIDUAL DEFENDANTS........10
15
            A.        Responsibilities of the Individual Defendants................................................10
16
            B.        Fiduciary Duties of the Individual Defendants ..............................................11
17

18          C.        Breaches of Fiduciary Duties by the Individual Defendants ........................12

19          D.        Conspiracy, Aiding and Abetting, and Concerted Action ............................13
20 VI.      SUBSTANTIVE ALLEGATIONS ..................................................................................14
21
            A.        Pinterest Refuses to Publish a Pay Equity Report, Therefore Hiding
22                    Disparity in Pay from Public Scrutiny .............................................................21
23          B.        At All Relevant Times, the Individual Defendants Have Had Actual
24                    Knowledge that Pinterest Has Failed to Comply with Its Own
                      Policies of Promoting Diversity and Prohibiting Discrimination,
25                    Yet the Individual Defendants Have Continued to Refuse to Take
26                    Action ....................................................................................................................25

27

28
                                              i
                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
             Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 3 of 90




              C.       Before Brougher Filed Her Gender Discrimination Lawsuit, Two
 1
                       Other Female Employees Reported Gender Discrimination at
 2                     Pinterest But Their Complaints Were Disregarded by the Individual
                       Defendants ...........................................................................................................34
 3

 4            D.       Pinterest’s Compensation Committee Breached Its Duties by
                       Awarding Large Equity Grants that Were Not Tethered in Any Way
 5
                       to Executives’ Compliance with Laws Prohibiting Discrimination.............52
 6
              E.        False and Misleading Statements Made by the Director Defendants
 7                      in Pinterest’s 2020 Proxy Statement .................................................................58
 8
              F.        The Directors’ Roles and Committees at Pinterest .........................................64
 9
              G.        The Director Defendants Breached Their Duties of Loyalty and
10                      Good Faith by Failing to Take Action in Response to the Rampant
11                      Reports of Gender and Ethnic Discrimination at the Company ..................65

12            H.        The Unjust Compensation Awarded to the Individual Defendants ...........65

13 VII.       THE COMPANY HAS SUFFERED SIGNIFICANT DAMAGES .............................67
14
     VIII.    DEMAND FUTILITY......................................................................................................68
15
              A.        Demand Is Futile Against Silbermann and Sharp..........................................69
16
              B.        Demand Is Excused Because a Majority of the Director Defendants
17
                        Is Either Not Independent or Is Conflicted Because the Directors
18                      Face a Substantial Likelihood of Liability Arising From Their
                        Misconduct ...........................................................................................................70
19

20            C.       The Entire Board Faces a Substantial Likelihood of Liability for
                       Failure to Discharge Their Oversight Obligations in Good Faith ................72
21
              D.        Demand is Futile as to the Members of the Compensation
22
                        Committee and Other Directors Who Approved Lower
23                      Compensation to Women ..................................................................................73
24
     IX.      CAUSES OF ACTION ....................................................................................................74
25
     X.       PRAYER FOR RELIEF ....................................................................................................78
26

27

28
                                               ii
                           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
          Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 4 of 90




 1         Plaintiff Sal Toronto, Trustee of the Elliemaria Toronto ESA (“Plaintiff”) submits
 2   this Verified Shareholder Derivative Complaint against certain directors and officers of
 3   nominal defendant Pinterest, Inc. (“Pinterest” or the “Company”) for, inter alia,
 4   violations of the Securities Exchange Act of 1934 (“Exchange Act”), breaches of fiduciary
 5   duties, aiding and abetting breach of fiduciary duty, abuse of control, and unjust
 6   enrichment. In support of these claims, Plaintiff alleges the following upon (1) personal
 7   knowledge with respect to the matters pertaining to himself; and (2) information and
 8   belief with respect to all other matters, based upon the investigation undertaken by
 9   counsel, which included the propounding of a shareholder inspection demand and the
10   receipt and review of documents produced by Pinterest in response to such demand, a
11   review of Pinterest’s legal and regulatory filings, press releases, analyst reports, and
12   media reports about the Company.          Plaintiff believes that substantial additional
13   evidentiary support will exist for the allegations set forth below after a reasonable
14   opportunity for discovery.
15   I.    INTRODUCTION AND SUMMARY OF THE ACTION
16         “It’s hard to feel inspired when you don’t feel represented — online or in
           your workplace — and research shows that diverse teams make us more
17         creative, diligent and hard working. When we are building products, a
           team of people with different backgrounds enables us to think through
18         products, policies, and safety from all angles (for instance, how products
           could be abused or how they could unintentionally impact a
19         community).”1
20
           1.     Despite its supposed commitment to building a diverse team and
21
     prohibiting all forms of discrimination, Pinterest’s top executives and members of its
22
     Board of Directors (“Board”) have facilitated or knowingly ignored discrimination based
23
     on race and gender.
24

25         1 See https://newsroom.pinterest.com/en/post/diversity‐report‐2020, last visited
26   Dec. 11, 2020.

27

28
                                                 1
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
          Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 5 of 90




 1          2.     Pinterest’s Code of Conduct states:
 2
            We prohibit unlawful discrimination based on race, color, ethnicity,
 3          national origin, religion, sex (including pregnancy, childbirth, or related
 4          medical conditions), sexual orientation, gender, gender identity, gender
            expression, age, marital status, status as a protected veteran, physical or
 5          mental disability, medical condition, genetic information or characteristics
 6          (or those of a family member), or any other consideration made unlawful
            by applicable federal, state, or local laws. Discrimination based on a
 7          perception that anyone has any of those characteristics, or is associated
 8          with a person who has or is perceived as having any of those
            characteristics, is also prohibited.
 9
            3.     Despite claiming that it has strong and effective policies to prevent
10
     discrimination, complaints of gender and ethnic discrimination have proliferated at
11
     Pinterest damaging the Company’s goodwill and brand.             As recent events have
12
     demonstrated, Pinterest’s Directors have made misrepresentations in the Company’s
13
     public statements by claiming to have a multitude of policies, internal controls, and
14
     processes designed to prevent discrimination at the Company.
15
            4.     Moreover, Pinterest’s Board of Directors has failed to promote diversity at
16
     the Company. Less than 1% of the Company’s senior executives are African American
17
     and there is not adequate representation of other historically underrepresented
18
     minorities at Pinterest.
19
            5.     In the summer of 2020, three female senior executives at Pinterest, two of
20
     whom are Black women, exposed the falsity of the Company’s claimed intolerance for
21
     discrimination.
22
            6.     On August 11, 2020, Pinterest’s former Chief Operating Officer (“COO”)
23
     Francoise Brougher (“Brougher”) filed a lawsuit against Pinterest alleging that she was
24
     discriminated against based on her sex. Brougher alleged in her lawsuit that “Although
25

26

27

28
                                                 2
                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
              Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 6 of 90




 1   Pinterest markets itself to women looking for inspiration, the company brazenly fired its
 2   top female executive [Brougher] for pointing out gender bias within Pinterest’s male‐
 3   dominated leadership team.”2
 4             7.       Ms. Brougher alleges that Pinterest’s CFO — Defendant Todd Morgenfeld
 5   — “made demeaning sexist comments to her” and that she “was offered a less favorable
 6   compensation structure than her male peers and had to fight for equal treatment.”
 7             8.       On Friday, August 14, 2020, 236 employees of Pinterest expressed support
 8   for Brougher and the two other employees who have accused the company of racial and
 9   sex discrimination and retaliation. Many of the employees also shared and signed an
10   online petition calling on Ben Silbermann, Pinterest’s chief executive and co‐founder, to
11   change the Company’s policies. Then they staged a virtual walkout.3
12             9.       The fact that hundreds of Pinterest employees staged a virtual walkout to
13   protest the racial and gender discrimination at the Company demonstrates Defendants’
14   failure to properly acknowledge and rectify the rampant discrimination at the Company.
15             10.      When the news of the virtual walkout broke, Defendant Silbermann, who
16   became one of the youngest billionaires when Pinterest went public,4 admitted that he
17   had not done enough to fix these repeated, egregious instances of employment
18   discrimination, stating “[w]hat I’ve learned over the past few weeks is that parts of our
19   culture are broken. Truthfully, I didn’t understand just how much work we have to do.
20

21
               2   See Brougher v. Pinterest, Inc., Case No. CGC‐20‐585888 (Cal. Super. Ct., Cnty. of
     S.F.).
22             See Erin Griffith, Pinterest Employees Demand Gender and Race Equality, THE NEW
               3

     YORK TIMES, Aug. 14, 2020, available at
23   https://www.nytimes.com/2020/08/14/technology/pinterest‐walkout‐equality.html, last
     visited Dec. 14, 2020.
             4 See Amy Feldman, Pinterest’s Billionaire Founders May Keep Control, IPO Filing
24
     Suggests, FORBES, March 22, 2019, available at
25   https://www.forbes.com/sites/amyfeldman/2019/03/22/pinterest‐files‐for‐april‐ipo‐as‐
     more‐unicorns‐take‐advantage‐of‐hot‐stock‐market/?sh=61807f7b1084, last visited Dec.
26   14, 2020.

27

28
                                                        3
                            VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
          Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 7 of 90




 1   That’s not an excuse, that’s a failure in leadership …”
 2          11.    On December 14, 2020, less than four months after Ms. Brougher filed her
 3   lawsuit, Pinterest announced that it had settled the action by agreeing to pay $22.5
 4   million — “the largest publicly announced individual settlement for gender
 5   discrimination in U.S. history.”5
 6          12.    Pinterest’s Directors have deceived stockholders and the market by
 7   repeatedly making false assertions about the Company’s supposed intolerance for
 8   discrimination and its alleged commitment to diversity, equity and inclusion. In doing
 9   so, the Directors have breached their duty of candor and have also violated the federal
10   proxy laws. Their conduct has also irreparably harmed Pinterest.
11          13.    Simply put, Pinterest has no real commitment to eliminating discrimination
12   at the Company, and its Board is turning a blind eye to such discrimination by the
13   Company’s own CFO.
14          14.    The Director Defendants named herein all signed each of Pinterest’s annual
15   proxy statements. With such signatures come an obligation to ensure that the statements
16   in the Proxy were true and accurate, and to correct any misleading statements. They
17   failed to do so.
18          15.    As demonstrated herein, the Defendants knew of, but failed to disclose,
19   unlawful business practices at Pinterest that put the Company at material risk —
20   namely, racial and gender discrimination. Had this information been disclosed, it would
21   have been material to shareholders’ voting decisions with respect to reelection of the
22   Board members, vote on the say‐on‐pay proposal, and ratification of Ernst & Young LLP
23   as the Company’s auditor.
24          16.    The shareholder derivative lawsuit has been the only judicial mechanism
25          5See Nitasha Tiku, Pinterest Pays $22.5 Million to Settle Gender Discrimination
26   Lawsuit by Former Female Executive, THE WASHINGTON POST, Dec. 14, 2020.

27

28
                                                   4
                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 8 of 90




 1   for shareholders to hold directors accountable for engaging in wrongdoing. Like the
 2   United States Supreme Court, California courts have long recognized that derivative
 3   suits play an important role in corporate governance where directors fail to do their jobs:
 4                 The derivative action is practically the only remedy for calling the
            management to account for its wrongs against the corporation and to
 5          obtain restitution. Where a derivative suit is against outsiders for wrongs
            against the corporation the directors can usually be expected to decide
 6          impartially on the advisability of suing. But the management cannot be
            expected to sue themselves for their own misdeeds.
 7

 8   Pearce v. Super. Ct., 149 Cal. App. 3d 1058, 1065 (1983); see also Vega v. Jones, Day, Reavis &

 9   Pogue, 121 Cal. App. 4th 282, 297 (2004); accord Kamen v. Kemper Fin. Servs., 500 U.S. 90, 95

10   (1991) (quoting Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 548 (1949)). As the

11   California Supreme Court recognized in Jones v. H. F. Ahmanson & Co., where, as here,

12   the company’s board and management fail to perform their duties, stockholders have a

13   “right” to bring derivative actions. See 1 Cal. 3d 93, 107 (1969). The courts of Delaware,

14   Pinterest’s state of incorporation, likewise acknowledge that derivative actions serve an

15   important function: “The machinery of corporate democracy and the derivative suit are

16   potent tools to redress the conduct of a torpid or unfaithful management.” Aronson v.

17   Lewis, 473 A.2d 805, 811 (Del. 1984), overruled in part on other grounds by Brehm v. Eisner,

18   746 A.2d 244 (Del. 2000).

19          17.    As set forth below, Defendants’ conduct constitutes bad faith and disloyal

20   acts, giving rise to claims that fall outside the scope of the business judgment rule and

21   outside of permissible indemnification by Pinterest. As a result, all members of the

22   Board face a substantial likelihood of liability and any demand on them to bring this case

23   would be a futile and useless act.

24   II.    JURISDICTION AND VENUE

25          18.    This Court has subject matter jurisdiction over this action under Article III

26   of the U.S. Constitution and 28 U.S.C. § 1331 because of claims arising under Section

27   14(a) of the Exchange Act, 15 U.S.C. § 78n(a), and SEC regulation 14a‐9 promulgated

28
                                                   5
                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
            Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 9 of 90




 1   thereunder. The Court has exclusive jurisdiction under Section 27 of the Exchange Act,
 2   15 U.S.C. § 78aa. The Court has jurisdiction over the state‐law claims in accordance with
 3   28 U.S.C. § 1367.
 4           19.      This Court also has subject matter jurisdiction over this action under
 5   Article III of the U.S. Constitution and 28 U.S.C. § 1332 because Plaintiff and Defendants
 6   are citizens of different States and the amount in controversy exceeds the sum or value
 7   of $75,000, exclusive of interest and costs.
 8           20.      This Court has jurisdiction over Defendants. Each Defendant is either a
 9   resident of California or otherwise has sufficient contacts with California in order to
10   render the exercise of jurisdiction by this Court over them permissible under traditional
11   notions of fair play and substantial justice.        Additionally, in connection with the
12   misconduct alleged herein, Defendants, directly or indirectly, used the means and
13   instrumentalities of interstate commerce, including the United States mails, interstate
14   telephone communications, and the facilities of the national securities markets. The
15   Court has jurisdiction over Pinterest because the Company is headquartered in San
16   Francisco, California and has substantial business operations in California.
17           21.      Venue is proper in this District pursuant to Section 27 of the Exchange Act.
18   Venue is also proper under 28 U.S.C. § 1391(b) because: (a) Pinterest maintains its
19   principal place of business in this District; and (b) many of the acts and conduct that
20   constitute the violations of law complained of herein, including the preparation and
21   dissemination to the public of materially false and misleading information, occurred in
22   this District.
23   III.    INTRADISTRICT ASSIGNMENT
24           22.      In compliance with Local Rule 3‐2(d), Plaintiff requests that this action be
25   assigned to the San Francisco Division of this District because a substantial part of the
26   events or conduct giving rise to the claims in this action occurred in the County of San
27   Francisco.
28
                                                    6
                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 10 of 90



     IV.     THE PARTIES
 1
             A.    Plaintiff
 2
             23.   Plaintiff Sal Toronto, Trustee of the Elliemaria Toronto ESA, is a current
 3
     shareholder of Pinterest, and has continuously held Pinterest stock at all relevant times
 4
     since May 2, 2019.
 5
             B.    Nominal Defendant
 6
             24.   Pinterest is a Delaware corporation with its headquarters in San Francisco,
 7
     California.
 8
             C.    Officer Defendants
 9
             25.   Defendant Benjamin Silbermann is the co‐founder, President, CEO, and
10
     Chairman of Pinterest’s Board of Directors. Pinterest’s 2020 Proxy Statement indicated
11
     that Mr. Silbermann does not meet the independence requirements of the NYSE, on
12
     which exchange the Company’s stock is traded. Silbermann has significant control over
13
     Pinterest and owns 24.77% of the voting control of the Company’s shares. Silbermann
14
     received total compensation of $46,222,113 in 2019 from Pinterest, and he has amassed a
15
     fortune of $4.3 billion as a result of Pinterest. Silbermann was a member of the Pinterest
16
     Board during all relevant times.
17
             26.   Defendant Evan Sharp is the co‐founder and Chief Creative & Design
18
     Officer at Pinterest. Pinterest’s 2020 Proxy Statement indicated that Mr. Sharp does not
19
     meet the independence requirements of the NYSE, on which exchange the Company’s
20
     stock is traded. Sharp has significant control over Pinterest and owns 4.82% of the
21
     voting control of the Company’s shares.         Sharp received total compensation of
22
     $46,075,013 in 2019 from Pinterest, and he has amassed a fortune of $1.04 billion due to
23
     Pinterest. Sharp was a member of the Pinterest Board during all relevant times. Sharp
24
     ignored widespread discrimination at Pinterest. Sharp served as a member of the Board
25
     of Directors in April 2019 when COO Brougher was excluded from Board meetings after
26
     raising pay equity concerns, but Sharp ignored those concerns and failed to take
27
     appropriate action. Sharp was also on the Board when Brougher was fired, and failed to
28
                                                 7
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 11 of 90




 1   take any meaningful steps to investigate the circumstances of her termination. Further,
 2   as the executive sponsor of Pinterest’s Black employee resource group, Sharp was
 3   apprised that numerous Black employees had concerns about Pinterest’s Legal and
 4   Human Resources (“HR”) Department, but did nothing.
 5         27.    Defendant Todd Morgenfeld is Pinterest’s Chief Financial Officer. In 2019,
 6   Morgenfeld was awarded total compensation of $22,389,196 by Pinterest. Defendant
 7   Morgenfeld discriminated against Brougher on the basis of her gender, including giving
 8   a biased performance review that ignored Brougherʹs accomplishments, retaliated
 9   against Brougher by excluding her from meetings and decisions after she complained,
10   and by instead making decisions with her subordinates, and refusing to speak to or
11   work with Brougher after she raised concerns about him.
12         D.     Director Defendants
13         28.    Defendant Jeremy Levine has served as a Director of Pinterest since 2011.
14   Levine has served as a partner at Bessemer Venture Partners since 2001. In 2019, Levine
15   received $294,995 in compensation from the Company. Levine serves as a member of the
16   Board’s Nominating and Corporate Governance Committee.
17         29.    Defendant Jeffrey Jordan has served as a Director of Pinterest since 2011.
18   Jordan has also served as a General Partner of Andreessen Horowitz since 2011. In 2019,
19   Jordan received $291,245 in compensation from the Company.         Jordan serves as a
20   member of the Board’s Nominating and Corporate Governance Committee.
21         30.    Defendant Gokul Rajaram has served as a Director of Pinterest since 2020.
22   Rajaram serves as a member of the Board’s Nominating and Corporate Governance
23   Committee.
24         31.    Defendant Fredric Reynolds has served as a Director of Pinterest since
25   2017. Reynolds serves as a member and Chair of the Board’s Audit Committee. In 2019,
26   Reynolds received $306,245 in compensation from the Company.
27         32.    Defendant Leslie Kilgore was a member of the Pinterest Board during all
28
                                               8
                     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 12 of 90




 1   relevant times. She is a member of the Board’s Audit Committee and the Compensation
 2   Committee.
 3          33.    Defendant Michelle Wilson is a member of the Pinterest Board. She is a
 4   member of the Audit Committee and the Compensation Committee.
 5          34.    Defendants Silbermann, Sharp, Levine, Jordan, Rajaram, Reynolds, Kilgore,
 6   and Wilson are referred to herein as the “Director Defendants.” Defendants Silbermann,
 7   Sharp, and Morgenfeld are referred to herein as the “Officer Defendants.” Collectively,
 8   all defendants are referred to herein as the “Individual Defendants.”
 9          E.     Doe Defendants
10          35.    Except as described herein, Plaintiff is ignorant of the true names of
11   defendants sued as Does 1 through 30, inclusive, and therefore, Plaintiff sues these
12   defendants by such fictitious names. Following further investigation and discovery,
13   Plaintiff will seek leave of this Court to amend this Complaint to allege their true names
14   and capacities when ascertained.     These fictitiously named defendants are Pinterest
15   officers, other members of management, employees, and/or consultants or third parties
16   who were involved in the wrongdoing detailed herein. These defendants aided and
17   abetted, and participated with and/or conspired with the named defendants in the
18   wrongful acts and course of conduct or otherwise caused the damages and injuries
19   claimed herein and are responsible in some manner for the acts, occurrences, and events
20   alleged in this Complaint.
21          F.     Unnamed Participants
22          36.    Numerous individuals and entities participated actively during the course
23   of and in furtherance of the wrongdoing described herein. The individuals and entities
24   acted in concert by joint ventures and by acting as agents for principals, to advance the
25   objectives of the scheme and to provide the scheme to benefit defendants and themselves
26   to the detriment of Pinterest.
27

28
                                                 9
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
          Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 13 of 90



     V.     RESPONSIBILITIES AND DUTIES OF THE INDIVIDUAL DEFENDANTS
 1
            A.     Responsibilities of the Individual Defendants
 2
            37.    Corporate officers and directors owe the highest fiduciary duties of care
 3
     and loyalty to the corporation they serve.
 4
            38.    Board Members and Executive Officers are held to the highest level of
 5
     ethics and compliance with the law.
 6
            39.    The Company’s Corporate Governance Guidelines state that the primary
 7
     duty of the Board is to exercise oversight of management:
 8
            The primary function of the Board is oversight. The Board, in exercising its
 9          business judgment, acts as an advisor and counselor to senior management
            and defines and enforces standards of accountability, all with a view to
10          enabling senior management to execute their responsibilities fully and in
            the best interests of the Company and its stockholders.6
11

12          40.    The Corporate Governance Guidelines also state that the Board’s key

13   responsibilities include:

14                 ●      selecting, evaluating and compensating the Chief Executive
15                 Officer (“CEO”) and other key executives, and planning for CEO
16                 and key executive succession;
17
                   ● overseeing the Company’s compliance with applicable legal and
18
                   regulatory requirements and the processes that are in place to
19
                   safeguard the Company’s assets and manage material risks;
20
                   ● monitoring the Company’s accounting and financial reporting
21
                   practices and reviewing financial and other controls; and
22

23

24

25
            6 The Guidelines are available at
     https://s23.q4cdn.com/958601754/files/doc_downloads/gov_doc/Corporate‐Governance‐
26   Guidelines‐Final.pdf, last visited Dec. 14, 2020.

27

28
                                                   10
                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
          Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 14 of 90




 1                     ●   evaluating    the   Board’s     composition,   performance   and
 2                     effectiveness in carrying out such responsibilities.
 3
              41.      The Board is responsible for oversight and compliance with the Company’s
 4
     internal controls regarding diversity, anti‐discrimination, pay equity, hiring and
 5
     promotion. As alleged herein, the Company’s Board failed to act in good faith by failing
 6
     to ensure compliance with these policies and controls, which existed on paper, but were
 7
     knowingly disregarded.
 8
              42.      The Individual Defendants have known that, for years, the Company has
 9
     lacked diversity on the Board and among senior management, and that women and
10
     Black employees and other minorities were conspicuously underrepresented and
11
     discriminated against at the Company’s headquarters.             Despite this knowledge, the
12
     Board has failed to take sufficient corrective action.
13
              43.      The Board knew the Company had policies in place on paper, but they
14
     failed to give the policies any teeth or enforcement. The Board’s conduct represented
15
     hypocrisy, bad faith, and disloyal conduct. The Board had a duty to cause the Company
16
     to comply with the law and its own Code of Business Conduct and Ethics, and failed to
17
     do so.
18
              44.      The direct involvement of Pinterest’s Board makes them interested in the
19
     outcome of this litigation because they face a substantial likelihood of liability. Demand
20
     is thus futile.
21
              B.       Fiduciary Duties of the Individual Defendants
22
              45.      By reason of their positions as officers and directors of the Company, each
23
     of the Individual Defendants owed and continue to owe Pinterest and its shareholders
24
     fiduciary obligations of trust, loyalty, good faith, and due care, and were and are
25
     required to use their utmost ability to control and manage Pinterest in a fair, just, honest,
26
     and equitable manner. The Individual Defendants were and are required to act in
27
     furtherance of the best interests of Pinterest and not in furtherance of their personal
28
                                                      11
                           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 15 of 90




 1   interest or benefit.
 2          46.    To discharge their duties, the officers and directors of the Company were
 3   required to exercise reasonable and prudent supervision over the management, policies,
 4   practices, and controls of the affairs of the Company. By virtue of such duties, the
 5   officers and directors of Pinterest were required to, among other things:
 6                 (a)      conduct the affairs of the Company in an efficient, business‐like
 7          manner in compliance with all applicable laws, rules, and regulations so as to
 8          make it possible to provide the highest quality performance of its business, to
 9          avoid wasting the Company’s assets, and to maximize the value of the
10          Company’s stock; and
11                 (b)      remain informed as to how Pinterest conducted its operations, and,
12          upon receipt of notice or information of imprudent or unsound conditions or
13          practices, make reasonable inquiry in connection therewith, and take steps to
14          correct such conditions or practices and make such disclosures as necessary to
15          comply with applicable laws.
16          C.     Breaches of Fiduciary Duties by the Individual Defendants
17          47.    The conduct of the Individual Defendants complained of herein involves a
18   knowing and culpable violation of their obligations as officers and directors of Pinterest,
19   the absence of good faith on their part, and a reckless disregard for their duties to the
20   Company.
21          48.    The Individual Defendants breached their duty of loyalty and good faith
22   by allowing defendants to cause, or by themselves causing, the Company to cover up
23   Pinterest’s discrimination, and caused Pinterest to incur substantial damage.
24          49.    The Individual Defendants, because of their positions of control and
25   authority as officers and/or directors of Pinterest, were able to and did, directly or
26   indirectly, exercise control over the wrongful acts complained of herein. The Individual
27   Defendants also failed to prevent the other Individual Defendants from taking such
28
                                                  12
                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 16 of 90




 1   improper actions. As a result, and in addition to the damage the Company has already
 2   incurred, Pinterest has expended, and will continue to expend, significant sums of
 3   money.
 4          D.       Conspiracy, Aiding and Abetting, and Concerted Action
 5          50.      At all relevant times, the Individual Defendants were agents of the
 6   remaining Individual Defendants, and in doing the acts alleged herein, were acting
 7   within the course of scope of such agency. The Individual Defendants ratified and/or
 8   authorized the wrongful acts of each of the other Individual Defendants. The Individual
 9   Defendants, and each of them, are individually sued as participants and as aiders and
10   abettors in the improper acts, plans, schemes, and transactions that are the subject of this
11   Complaint.
12          51.      In committing the wrongful acts alleged herein, the Individual Defendants
13   have pursued, or joined in the pursuit of, a common course of conduct, and have acted
14   in concert with and conspired with one another in furtherance of the improper acts,
15   plans, schemes, and transactions that are the subject of this Complaint. In addition to the
16   wrongful conduct herein alleged as giving rise to primary liability, the Individual
17   Defendants further aided and abetted and/or assisted each other in breaching their
18   respective duties.
19          52.      The Individual Defendants engaged in a conspiracy, common enterprise,
20   and/or common course of conduct, by failing to maintain adequate internal controls at
21   the Company and covering up discrimination at the Company.
22          53.      During all times relevant hereto, the Individual Defendants, collectively
23   and individually, initiated a course of conduct that was designed to and did circumvent
24   the internal controls at the Company and cause the Company to cover up Pinterest
25   executives’ discrimination.     In furtherance of this plan, conspiracy, and course of
26   conduct, the Individual Defendants, collectively and individually, took the actions set
27   forth herein.
28
                                                 13
                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 17 of 90




 1           54.   The purpose and effect of the Individual Defendants’ conspiracy, common
 2   enterprise, and/or common course of conduct was, among other things, to disguise the
 3   Individual Defendants’ violations of law, breaches of fiduciary duty, and waste of
 4   corporate assets, and to conceal adverse information concerning the Company’s
 5   operations.
 6           55.   The Individual Defendants accomplished their conspiracy, common
 7   enterprise, and/or common course of conduct by intentionally circumventing internal
 8   controls at the Company and causing the Company to cover up discrimination at the
 9   Company. Because the actions described herein occurred under the authority of the
10   Board, each of the Individual Defendants was a direct, necessary, and substantial
11   participant in the conspiracy, common enterprise, and/or common course of conduct
12   complained of herein.
13           56.   Each of the Individual Defendants aided and abetted and rendered
14   substantial assistance in the wrongs complained of herein. In taking such actions to
15   substantially assist the commission of the wrongdoing complained of herein, each
16   Individual Defendant acted with knowledge of the primary wrongdoing, substantially
17   assisted in the accomplishment of that wrongdoing, and was aware of his or her overall
18   contribution to and furtherance of the wrongdoing.
19   VI.     SUBSTANTIVE ALLEGATIONS
20           57.   As documents produced by Pinterest in response to Plaintiff’s inspection
21   demand demonstrate, Pinterest’s Board has failed to fulfill its key duty of oversight of
22   management, thus allowing gender and racial discrimination to fester at the Company.
23   The failure at the top at Pinterest is significant. The Board bears ultimate responsibility
24   for ensuring the Company’s compliance with federal and state laws prohibiting
25   discrimination based on race, gender, and other factors.
26           58.   The Individual Defendants have had, at all relevant times, actual
27   knowledge that discrimination and retaliation are major problems at Pinterest. As an
28
                                                 14
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 18 of 90




 1

 2

 3

 4

 5                                         .7 See Exhibit 1.
 6         59.    Upon information and belief,
 7

 8

 9

10

11                                                      ” See Exhibit 2.
12         60.
13                                                         .”8 Id. Pinterest’s Audit Committee is
14   comprised of Defendants Michelle Wilson, Leslie Kilgore, and Frederic Reynolds.
15         61.
16

17

18

19                                    .” See Exhibit 2 at PINS‐220_0000423.
20

21                                                                                        .”9 See
22   Exhibit 3.
23

24

25
           7 See Exhibit 1 at                  .
           8 See Exhibit 2 at
           9 See                  .
26

27

28
                                                   15
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 19 of 90




 1                                                 .”10
 2         62.    Defendants Kilgore, Reynolds, and Wilson, as members of Pinterest’s
 3   Audit Committee,
 4

 5                                                                                        . See
 6   Exhibit 4.
 7

 8

 9

10

11                                                                   .12 See Exhibit 5.
12         63.    Audit Committee members Kilgore, Reynolds, and Wilson were also
13   provided with
14

15

16

17                               13   As noted herein, in breach of their fiduciary duties and
18   obligation to ensure adequate internal controls, the Audit Committee failed to obtain
19   independent guidance on key regulatory issues for the Company, and instead received
20   advice from the very people complicit in Pinterest’s wrongdoing. Christine Flores,
21   General Counsel and Corporate Secretary, and Taylor failed to heed Ifeoma Ozoma’s
22   and Aerica Shimizu Banks’ warnings regarding the LiveAction doxxing, failed to
23   promptly provide physical security to employees, and failed to promptly work to scrub
24         10 Id.
25
           11 See Exhibit 4 at                         .
           12 See                         .
           13 See                         .
26

27

28
                                                  16
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 20 of 90




 1   its employees’ information from the Internet. Further, Flores retaliated against Ozoma
 2   and Banks for raising discrimination concerns, including demoting Banks and leading
 3   invasive and retaliatory investigations designed to frame Ozoma.
 4          64.             Despite receiving clear information that Pinterest faced dozens of
 5   discrimination and retaliation claims, Pinterest’s Audit Committee breached its duty of
 6   loyalty and good faith by failing to take action to stop systemic discrimination and
 7   retaliation at Pinterest.
 8          65.
 9

10

11

12

13

14

15                     .”
16          66.             Moreover,
17

18                                                                     . See Exhibit 2 at
19

20

21

22                                                           .”14
23          67.
24

25

26
            14   See                      .

27

28
                                                      17
                              VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 21 of 90




 1

 2

 3

 4

 5

 6

 7                                                                                .”
 8         68.    The Board wrongfully allowed Silbermann to participate in the meeting.
 9   As noted herein, Silbermann was not independent and objective, and faced personal
10   liability, because he had approved lower compensation for Brougher, and had allowed
11   systemic discrimination at Pinterest to fester. After hiring Brougher for her expertise
12   taking companies public and increasing advertising revenue, Silbermann cut her out of
13   significant decisions, instead relying on White, male colleagues who did not question
14   him or his authority.   Silbermann wrongfully excluded Brougher from the pre‐IPO
15   roadshow process in favor of his male friend. After the IPO, Brougher was no longer
16   invited to Board meetings (instead subordinates on her team were invited), a matter of
17   which Silbermann was aware or decided as Chair of the Board. After Brougher raised
18   concerns about Morgenfeld, Silbermann brushed her off; when Morgenfeld refused to
19   work with Brougher, Silbermann chose to punish Brougher, ultimately fired her, and
20   asked her to sign an NDA and lie to her team about the circumstances of her departure.
21   Silbermann repeatedly placed himself before the Company, surrounding himself with
22   yes‐men and marginalizing a female executive who dared to challenge Pinterest’s
23   leadership clique. Silbermann’s discrimination against Brougher and failure to stop the
24   discrimination against other female employees breached his fiduciary duties to the
25   Company.
26         69.    Further, Silbermann was aware of and did nothing to stop the
27   discriminatory and retaliatory treatment of Ozoma and Banks.
28
                                               18
                     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 22 of 90




 1         70.    Earlier in the year, Ben Horowitz, a co‐founder of Andreesen Horowitz,
 2   one of Pinterest’s major shareholders which appointed Defendant Jordan to Pinterest’s
 3   Board and which holds stock giving its 13.43% of Pinterest’s voting stock, made racially
 4   insensitive remarks highly offensive to Pinterest’s employees. USA Today reported that
 5   Horowitz made controversial remarks at Pinterest on Thursday, January 9, 2020 during a
 6   company‐wide fireside chat in which he compared prison culture to corporate culture.
 7         71.    The USA Today article stated:
 8         According to screenshots leaked to USA TODAY, Pinterest employees
           reacted with shock and horror as Horowitz used a violent incident in
 9         prison – a shanking – to illustrate the need for people to adapt to the
           culture in which they find themselves.
10
           Horowitz and friend Shaka Senghor, a former prison gang leader, have
11         publicly discussed the parallels between prison and corporate America.
           The insights Horowitz drew on come from his recent book, “What You Do
12         Is Who You Are: How to Create Your Business Culture.”
13         “I’m extraordinarily uncomfortable with using slavery and prison culture
           as ‘good examples’ for drawing the lessons we need to draw,” one
14         employee wrote. “To use a man’s need to survive in prison and turning it
           into a joke for how that’s like new hire orientation.”15
15

16         72.    The “tone at the top” at Pinterest is extremely important, especially given

17   the Company’s dual class stock structure that, even after the Company’s IPO,

18   concentrated voting control among the Company’s founders and seed venture capital

19   firms. As the chart below from the Company’s 2020 Proxy Statement demonstrates,

20   Silbermann, Sharp, and two of the Company’s original venture capital firms (Andreesen

21   Horowitz and Bessemer Ventures) alone own stock giving them a collective 62.45%

22   voting control at Pinterest. They are thus able to control the Board and all aspects of the

23   Company’s operations:

24         15  See Jessica Guynn, Ben Horowitz Slammed for Prison, Slavery Comments During
25   Pinterest Company Fireside Chat, USA TODAY, Jan. 9, 2020, available at
     https://www.usatoday.com/story/tech/2020/01/09/ben‐horowitz‐slammed‐slavery‐
26   prison‐comments‐pinterest/4425548002/, last visited Dec. 18, 2020.

27

28
                                                 19
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
            Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 23 of 90




                                                                           Class B Common
 1                      Class A Common Stock                                    Stock                     % of
                                                                                                          Total
 2                                                                         % of                          Voting         % of
     Name of Beneficial Owner                                  Shares      Class             Shares      Power          Class
 3   Named Executive Officers and Directors
     Benjamin Silbermann(1)                                       —         —               50,246,508            27.47 24.77
 4
     Evan Sharp(2)                                                —         —               9,774,358             5.34 4.82
 5   Françoise Brougher              (3)
                                                                  —         —                244,362                *     *
     Christine Flores    (4)
                                                               294,872      —                148,091                *     *
 6
     Todd Morgenfeld          (5)
                                                               726,345       *               81,518                —      *

 7   Jeffrey Jordan(6)                                         131,239       *                  —                  —      *
     Lesley Kilgore(7)                                          9,671        *                6,837                —      *
 8   Jeremy Levine    (8)
                                                               654,342       *                  —                  —      *
     Gokul Rajaram      (9)
                                                                1,531        *                  —                  —      *
 9
     Fredric Reynolds         (10)
                                                               49,671        *               56,250                 *     *
10   Michelle Wilson(11)                                        9,671        *               100,000                *     *
     All directors and executive officers as a group(12)      1,877,342      *              60,698,505            33.18 29.97
11
     Other 5% Stockholders
12   Entities affiliated with Bessemer Venture Partners(13)       —         —               38,647,781            21.13 19.05
     Entities affiliated with Andreessen Horowitz     (14)
                                                              1,161,760      *              27,192,626            14.87 13.43
13   Paul Sciarra(15)                                             —         —               41,607,697            22.75 20.51

14   Entities affiliated with FirstMark(16)                   13,322,293   3.34             22,203,819            12.14 11.27
     The Vanguard Group                (17)
                                                              23,674,680   5.93                 —                  —      *
15   Flossbach von Storch AG                  (18)
                                                              22,022,939   5.52                 —                  —      *
     FMR LLC   (19)
                                                              21,835,568   5.47                 —                  —      *
16

17              73.
18

19

20

21                                  As the facts above demonstrate, these directors are not independent and
22   disinterested because they were provided with actual knowledge of the rampant
23   discrimination at Pinterest and yet did nothing to curtail the discrimination.
24

25

26                                                                                                           .
27

28
                                                                      20
                                              VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 24 of 90



             A.    Pinterest Refuses to Publish a Pay Equity Report, Therefore Hiding
 1                 Disparity in Pay from Public Scrutiny
 2           74.   To attempt to hide systemic discrimination at Pinterest, the Board has
 3   refused to cause Pinterest to publish an annual pay equity report. Publication of such a
 4   report is now considered an employment best practice because it promotes transparency
 5   and helps eliminate inequitable pay among employees performing the same or similar
 6   jobs. The Individual Defendants have refused to publish the report because they know
 7   the results would reveal the existing discrimination and pay gaps.
 8           75.   The racial pay gap is well‐documented and persistent. According to data
 9   from the Economic Policy Institute, Black workers “have been losing ground since 2000,
10   with larger [B]lack‐white wage gaps across the entire distribution of earnings.”16 For
11   example, Black wages at the median in 2019 were only 75.6 percent of white wages, a 3.6
12   percent increase from 2000, when Black wages at the median were 79.2 percent of white
13   wages.17 Even when looking at wages by education level, Blacks are paid less than
14   whites. Blacks with advanced degrees are paid 82.4 cents for each dollar earned by
15   whites with an advanced degree.
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24           16 See Elise Gould, State of Working America Wages 2019, ECONOMIC POLICY
25   INSTITUTE, Feb. 20, 2020, available at https://www.epi.org/publication/swa‐wages‐2019/,
     last visited August 4, 2020.
             17 Id.
26

27

28
                                                21
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 25 of 90




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22         76.    The practice of asking job applicants for their salary history has also
23   perpetuated lower compensation for Blacks and minorities.
24         77.    In 2016, Massachusetts enacted the first ban, preventing employers from
25   asking job candidates about their salary history. Since then 18 other states, as well as
26

27

28
                                               22
                     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
            Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 26 of 90




 1   many cities, have implemented salary history bans.18 The goal of these bans is to prevent
 2   initial wage disparities from multiplying as individuals move from one job to another.
 3   “Employers should be hiring and paying potential employees for the experience and
 4   qualifications they have,” said New Jersey Senator Loretta Weinberg in discussing the
 5   law that New Jersey enacted.      “Knowing how much they were paid in the past is
 6   irrelevant and often times leads to a cycle of pay inequity. By eliminating inquiries of
 7   salary history, we can help curb wage discrimination based not only on gender, but also
 8   race, age and other characteristics,” Weinberg added.
 9            78.   While each state’s bill is slightly different in terms of the scope of
10   employers covered and the explicit intent, the overall goal is to prevent employers from
11   anchoring salary offers on previous salaries and unintentionally perpetuating the wage
12   gap.
13            79.   In a recently released working paper, researchers at Boston University
14   found that, following the implementation of salary history bans (SHB), pay for job
15   switchers increased by 5 percent more than for comparable job changers.19 Moreover,
16   they found even larger benefits for Black and female job switchers, who saw pay
17   increases of 13 percent and 8 percent, respectively. “Salary histories appear to account
18   for much of the persistence of residual wage gaps,” the authors note. “For women and
19   African‐Americans, the pay increases following an SHB represent a sizeable portion of
20   the residual wage gap measured for job‐changing employees, suggesting that most of
21   this gap is not related to productivity differences between workers.20
22            80.   The study’s authors note that wage gaps may not be caused by individual
23   and overt discrimination, but that “salary histories enable a form of institutional
24
             See Shahar Ziv, Salary History Bans Reduce Racial and Gender Wage Gaps; Every
              18

25   CEO Should Use Them, FORBES, June 23, 2020.
          19 Id.
          20 Id.
26

27

28
                                                 23
                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 27 of 90




 1   discrimination. Even if employers do not individually discriminate, the use of salary
 2   histories appears to perpetuate the effects of past discrimination or other group
 3   inequities.”21
 4           81.      Pinterest has failed to publish a pay equity report, thus contributing to a
 5   lack of public scrutiny of the pay equity gap.
 6           82.      In January 2020, Pinterest published a diversity report, in which it reported
 7   on progress supposedly made in meeting its own internal goals related to hiring more
 8   women and minorities.22 But it did not include statistics and data regarding pay equity.
 9           83.      The information Pinterest did provide demonstrates a continuing failure to
10   achieve true diversity at the Company. Blacks still comprise just 4% of all positions at
11   the Company, and that number was only reached by providing an outsized portion of
12   low‐level “sales intern” positions to African Americans.
13           84.      Pinterest staffed 20% of the Sales Intern positions with African Americans
14   in an attempt to get its numbers up. It did the same with respect to Hispanics/Latinos,
15   which received 30% of the Sales Intern positions. Pinterest failed to disclose whether the
16   intern positions are even paid. Meanwhile, Blacks constitute only 1% of Leadership
17   positions at Pinterest and women comprise only 25% of Leadership positions, as
18   reflected in the attached chart provided by Pinterest in its report:
19   ///
20   ///
21   ///
22   ///
23   ///
24

25            Id.
             21

              The report is available at https://newsroom.pinterest.com/en/post/diversity‐
             22

26   report‐2020, last visited Dec. 14, 2020.

27

28
                                                    24
                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 28 of 90




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11         B.     At All Relevant Times, the Individual Defendants Have Had Actual
                  Knowledge that Pinterest Has Failed to Comply with Its Own Policies of
12                Promoting Diversity and Prohibiting Discrimination, Yet the Individual
                  Defendants Have Continued to Refuse to Take Action
13
           85.    The Board has consistently been presented with red flags of discrimination
14
     but refused to act to protect female workers and minorities.
15
           86.    In August 2020, the Company’s highest‐ranking female executive,
16
     Francoise Brougher, filed a gender discrimination lawsuit against Pinterest.           Ms.
17
     Brougher received total compensation in 2019 of $21,737,038. For the highest‐ranking
18
     female executive of the Company earning over $21.7 million to be forced to quit over the
19
     discrimination, the situation had to be bad. And if it was intolerable for Brougher, it was
20
     even worse for lower‐level female executives.
21
           87.     Pinterest’s lawyers must not have thought much of the Company’s
22
     defense. On December 14, 2020, just four months after Brougher had filed the case,
23
     Pinterest announced it was settling the case by agreeing to pay $22.5 million — allegedly
24
     the largest individual gender discrimination settlement in U.S. history.
25
           88.    Ms. Brougher’s lawsuit included charges that Pinterest created a hostile
26
     work environment for female workers and engaged in discriminatory pay and
27
     promotion practices.
28
                                                 25
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 29 of 90




 1         89.     Brougher had been hired by Pinterest in March 2018 to serve as the
 2   Company’s first Chief Operating Officer and help it gear up for an IPO.
 3         90.     In less than two years at Pinterest, Brougher increased the Company’s
 4   revenues from $500 million to $1.1 billion, increased the advertiser base from 10,000 to
 5   80,000, and expanded operations to 20 countries. Half the Company’s employees
 6   reported to her.
 7         91.     After she joined Pinterest, Brougher discovered that she was underpaid
 8   compared to similar male executives. Because she was one of Pinterest’s highest‐ranking
 9   executives, Brougher was not assigned a level like other Pinterest employees. The bulk
10   of Brougher’s compensation was not in salary, but in stock grants and equity.
11         92.      Pinterest’s Board (composed of Defendants Silbermann, Levine, Jordan,
12   Wilson, Kilgore, and Reynolds) had directly approved Brougher’s compensation, and
13   told Brougher that all executives receive equity grants which vest over time, meaning
14   that the majority of an executive’s shares do not vest within the first year. Brougher’s
15   equity grants followed this structure, which she believed to be common to all Pinterest
16   executives.
17         93.     Brougher subsequently learned, however, that she was being paid less than
18   men. In advance of its IPO, Pinterest was required to file a S‐1 Registration Statement
19   with the SEC in March 2019. The S‐1 disclosed that male workers had more favorable
20   vesting schedules, with little to no backloading. Specifically, Morgenfeld, Brougher’s
21   closest peer, received 812,500 shares in his first year, whereas Brougher received 300,000
22   shares — 63% fewer.
23         94.     At the time of the IPO, Brougher’s shares would have been valued at $5.7
24   million, whereas Morgenfeld’s were valued at three times that amount — $15.4 million.
25         95.     Brougher’s equity grant also provided that only ten percent of the shares
26   vested the first year; twenty percent vested the second year; thirty percent vested the
27   third year; and forty percent vested the fourth year. By contrast, Morgenfeld’s stock
28
                                                26
                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 30 of 90




 1   award had no backloading.
 2          96.    Pinterest then, in advance of the IPO, offered Brougher an IPO retention
 3   grant that was even more backloaded. Starting in March 2019, Brougher was to receive
 4   stock over five years with the last two years making up most of the award. Zero stock
 5   vested in the first year, five percent in the second year, five percent in the third year,
 6   forty‐five percent in the fourth year, and forty‐five percent in the fifth year. Other
 7   officers’ retention grants were far less backloaded.
 8          97.    Defendant Silbermann was contacted by Brougher to discuss this disparate
 9   and unfair treatment, and Silbermann directed her to Human Resources. Eventually, as
10   a result of Brougher’s complaint, Pinterest modified Brougher’s IPO retention grant, but
11   only after she presented a spreadsheet illustrating the inequity and fought for equal
12   treatment. However, even with this adjustment, Brougher was not made whole. Further,
13   equity packages for other senior women executives at Pinterest continued to be
14   backloaded, disadvantaging them in the same way that Brougher was disadvantaged
15   before Pinterest partially corrected it.
16          98.    Brougher was also subjected to additional forms of sex discrimination at
17   Pinterest. Like Ozoma and Banks, after advocating for fair treatment in her retention
18   grant, Brougher was marginalized and excluded from decision‐making at the Company.
19   Even though as COO she was formally second only to Silbermann in Pinterest’s
20   leadership structure, in practice, important decisions were often made in sidebar
21   conversations between “Ben and two or three of his lieutenants, invariably men.”
22   According to Brougher, “Ben appeared to listen to only a few people and sealed himself
23   off from opposing viewpoints. Ben’s ‘in group,’ the men invited to ‘meeting after the
24   meeting,’ held all the power and influence.”
25          99.    Silbermann marginalized Brougher to the Company’s detriment. Brougher
26   noted a revenue decline in the quarter following Pinterest’s IPO, which she ultimately
27   concluded resulted from an engineering team decision that had not been conveyed to
28
                                                 27
                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 31 of 90




 1   her team. When Brougher raised the concern that she was being cut out of key meetings
 2   and that ad revenue was declining because advertisers found Pinterest’s product
 3   difficult to use, Silbermann disinvited her from the product team meetings that he led.
 4   Excluded from meetings where decisions were made, Brougher was unable to do her job
 5   successfully, directly harming the Company’s revenue generation.
 6         100.   In addition, when Brougher raised questions with Silbermann about
 7   strategy decisions, he criticized her for not being collaborative and said she did not have
 8   healthy cross‐functional relationships.    Silbermann could not provide any specifics,
 9   instead telling her to “be mindful” of how she acted. Notably, in her mid‐year
10   performance review, Silbermann omitted her objective success in driving revenue, which
11   had risen from less than $500 million to over $1.1 billion during her tenure.
12         101.   Silbermann and the Board unlawfully retaliated against Brougher by
13   excluding her from the IPO roadshow. Even though she was Pinterest’s number two
14   executive, specifically hired for her IPO experience, Brougher was the only executive on
15   the team who had taken a company public before, and though she already had
16   relationships with some of the investors the team would be meeting, Silbermann told
17   Brougher to not come to the roadshow. Instead, he invited a male friend, the Head of
18   Global Communication — even though that person was superfluous because his role
19   overlapped with another attendee, the Head of Investor Relations.
20         102.     After the IPO, the Board of Directors retaliated against Brougher by
21   ceasing to invite her to present at its meetings. At times, members of her team were
22   invited, sometimes without her knowledge. But as the COO of Pinterest, Brougher no
23   longer had meaningful engagement with the Board.
24         103.   Around January 2020, Morgenfeld became increasingly disrespectful to
25   Brougher. He would ignore her and undermine her authority by talking directly to her
26   team members, even if he knew she was leading a particular project. In one meeting,
27   Morgenfeld disparaged her in front of her peers by sarcastically asking, “What is your
28
                                                 28
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 32 of 90




 1   job anyway?” Most of Morgenfeld and Brougher’s one‐on‐one meetings were taken off
 2   calendar, shutting down avenues for communication between them.
 3         104.     Then, in February 2020, Brougher received a peer review from Morgenfeld,
 4   in which he dismissively identified Brougher’s only 2019 achievement as “[s]eems to be
 5   a champion for diversity issues,” totally ignoring her accomplishments in increasing
 6   advertisers, users, and revenue. As Brougher’s lawsuit alleges, “[b]y focusing only on
 7   ‘diversity,’ Mr. Morgenfeld … ignored and therefore demeaned Brougher’s many
 8   significant accomplishments as COO in 2019, including: scaling the business team to
 9   transition from a private to a public company, diversifying Pinterest’s advertiser base,
10   and leading an effort to expand the company’s monetization efforts in Europe. His snide
11   comment was further enfeebled by his use of the verb ‘seems,’ which cast doubt on
12   whether she really did champion diversity (her only perceived accomplishment) or
13   merely seemed to do so.”        As Brougher’s complaint notes, “[r]educing a female
14   executive’s achievements to “diversity” is a common form of gender discrimination.”
15         105.     Morgenfeld then called Brougher a liar when she attempted to address the
16   review with him, questioned the value she brought to the Company, and hung up on her.
17   Brougher raised concerns about this conversation to Silbermann, who failed to take any
18   steps to meaningfully investigate and prevent discrimination against the Company’s
19   number‐two executive. Instead, he inappropriately minimized the problem, likening it
20   to an old couple fighting over who made coffee and said the HR department would
21   work it out.
22         106.     Morgenfeld then stopped speaking to Brougher entirely, did not
23   acknowledge her in meetings, and went behind her back when he needed things from
24   her team members. Pinterest’s Human Resources department promised to have a
25   meeting to bring the two together, but the meeting never happened.
26         107.     At the end of March, Pinterest’s Chief Human Resources Officer sent
27   Brougher a note that the investigation into Morgenfeld’s behavior was closed and that
28
                                                29
                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 33 of 90




 1   Morgenfeld was found to have done nothing wrong. Brougher responded that she
 2   needed help to repair their working relationship in order to perform her job. Pinterest’s
 3   HR department never answered.
 4          108.   Shortly thereafter, Silbermann fired Brougher and told her to transition her
 5   responsibilities to Morgenfeld. In what has proved a common refrain for Silbermann, he
 6   expressed that he was “sad” about having to fire someone so “logical” — as if he, the
 7   CEO and Board Chair had no control over the decision.
 8          109.   Thereafter, Silbermann tried to cover up the truth by falsely telling
 9   Brougher’s team that she had decided to leave the Company, and offered Brougher a
10   non‐disclosure agreement. Brougher refused to hide the true reason for her departure
11   and declined the non‐disclosure agreement.
12          110.   Brougher also published an article on Medium after she filed her lawsuit
13   against Pinterest, and also Tweeted about her experience. In her story on Medium, “The
14   Pinterest Paradox: Cupcakes and Toxicity,” Brougher shared her own story and
15   indicated that other women had suffered gender discrimination at Pinterest. Brougher
16   wrote: “I heard stories of blatant gender discrimination. Certain teams could not retain
17   women because the workplace was so toxic.”
18          111.    On August 11, 2020, The New York Times ran an article entitled “Pinterest
19   Accused of Gender Bias in Suit by Former No. 2 Executive.”23              The article quoted
20   Brougher as stating: “Gender discrimination at the C‐level suite may be a little more
21   subtle, but it’s very insidious and real. When men speak out, they get rewarded. When
22   women speak out, they get fired.” In the article, Brougher recounted discriminatory and
23   disrespectful treatment she had received at the hands of Morgenfeld, including being
24          23See Erin Griffith, Pinterest Accused of Gender Bias in Suit by Former No. 2 Executive,
25   THE NEW YORK TIMES, Aug. 11, 2020, available at
     https://www.nytimes.com/2020/08/11/technology/pinterest‐francoise‐brougher‐gender‐
26   discrimination‐lawsuit.html, last visited Dec. 15, 2020.

27

28
                                                   30
                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 34 of 90




 1   excluded from the pre‐IPO roadshow and being excluded from Board meetings after the
 2   Company went public (while bringing in members of her team without her knowledge).
 3   Griffith also shared the demeaning exchange in which Morgenfeld, in front of
 4   Brougher’s peers asked her, “[w]hat is your job, anyway?”
 5          112.    The New York Times article noted that “Ms. Brougher is one of the most
 6   prominent female tech executives to file a gender discrimination suit against her onetime
 7   employer since the venture capitalist Ellen Pao sued her firm, Kleiner Perkins Caufield &
 8   Byers, in 2012.”
 9          113.    Pinterest noted that the Company needed to change its culture so “all of
10   our employees feel included and supported,” implicitly acknowledging that Pinterest
11   had failed to do so in the past.
12          114.   Former employees were quoted on August 13, 2020 as blaming Silbermann
13   for creating a White, male inner circle that created an unfair work environment for
14   women and people of color. One former employee stated, “[a]nyone who has worked at
15   Pinterest knows that culture starts from the top with Ben which is reinforced by his
16   small band of male cronies … For too long, Ben has claimed to not understand whatʹs
17   going on at his own company. The time is up for Ben Silbermann.”24
18          115.   In response to Brougher sharing her story on Twitter, numerous former
19   Pinterest employees echoed her experience including one who wrote, “Thank you for
20   sharing! Many of the things you shared rang true for me as well during my 4 years at
21   Pinterest.”
22          116.   On August 14, 2020, Pinterest employees staged a virtual walkout and
23   circulated an employee petition that garnered 445 signatures calling for transparency on
24

25
            24See Ashley Gold, Dark Clouds Envelop Feel‐Good Pinterest, AXIOS, Aug. 13, 2020,
     available at https://www.axios.com/dark‐clouds‐envelop‐feel‐good‐pinterest‐66ab2991‐
26   f069‐4baf‐9b21‐c855274123b7.html, last visited Dec. 21, 2020.

27

28
                                                31
                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 35 of 90




 1   promotion and retention, total compensation package transparency at all levels of the
 2   Company, and 25% women and 8% underrepresented minorities within two layers of
 3   reporting to the CEO.
 4         117.    The New York Times ran an article the same day entitled, “Hitting the
 5   Glass Ceiling, Suddenly, at Pinterest.”25    The article stated: “The stories of gender
 6   exclusion I heard this week from women working at Pinterest and their former
 7   colleagues were numbingly similar, with most using the same words over and over
 8   again: Sidelined. Shut down. Doors closed. Inner circles. Toxic secrecy. Homegrown
 9   boys club. Left out of meetings. Out of key decisions. Out of promotions. Out.” The
10   author reported that most current and former employees she had interviewed indicated
11   that management favored men over women and treated people of color worse.
12         118.   When the author of the New York Times article pointed out to Silbermann
13   that the management page on Pinterest’s website at the time featured three men and no
14   one else, Silbermann “responded, ‘I had no idea.’” Silbermann reportedly conceded that
15   changes needed to be made.
16         119.    On September 11, 2020, The Verge published an article titled “Inside
17   Pinterest, More Tales of Workplace Discrimination”, with numerous serious accounts of
18   discrimination suffered by members of Pinterest’s Finance team. The article profiled a
19   member of the Finance team who had access to payroll data and realized that Black
20   employees were materially underpaid relative to their White colleagues.         When he
21   presented this data to the HR department, they questioned why he had gathered the
22   data. He left the Company soon thereafter and, like Banks, saw his expenses receive
23   unusual scrutiny — he was demanded to repay expenses on his corporate credit card,
24         25 See Kara Swisher, Hitting the Glass Ceiling, Suddenly, at Pinterest, THE NEW YORK
25   TIMES, Aug. 14, 2020, available at
     https://www.nytimes.com/2020/08/14/opinion/pinterest‐discrimination‐women.html, last
26   visited Dec. 21, 2020.

27

28
                                                 32
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 36 of 90




 1   including team happy hours and Wi‐Fi on work‐related flights. Other managers did not
 2   receive the same scrutiny, and he believed it was in retaliation for him raising pay equity
 3   concerns.    The Company threatened to take him to court if he did not repay the
 4   expenses, so he did.
 5         120.    Other female employees at Pinterest similarly observed that male
 6   executives received outsized equity grants compared to female colleagues. A female
 7   executive on the finance team reported being underpaid relative to male colleagues. The
 8   person who held the position before her managed both payroll and equity; although she
 9   asked to manage both functions, she was denied because she was told the Company no
10   longer wanted those functions combined. But when she left, she was replaced by a male
11   employee who got to manage both payroll and equity — exactly what her male
12   predecessor received, and she had been denied.
13         121.    The article also recounted the experiences of McKenna Rogers (“Rogers”),
14   who joined Pinterest’s finance team in 2018. Rogers reported that her supervisor treated
15   her in a sexist and inappropriate manner: asking probing questions about her personal
16   life, including who she was dating; expressing excitement that she had dated someone
17   that she had met at work (indirectly suggesting she may be open to dating him); and
18   making an inappropriate sexualized joke in a team meeting. After Rogers declined his
19   advances and went to the HR department for help, her supervisor cancelled meetings,
20   cut her off from work, and berated her. The HR department did not help Rogers,
21   ultimately terminating its investigation of her manager and giving her resources to
22   request a leave of absence. In addition to reporting to HR, Rogers expressed concerns
23   about her manager in a pulse survey. When Rogers left Pinterest, she told the HR
24   department and her manager in writing that she was leaving because of the poor
25   treatment and that she had developed PTSD during her time at Pinterest.
26

27

28
                                                 33
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 37 of 90



            C.     Before Brougher Filed Her Gender Discrimination Lawsuit, Two Other
 1                 Female Employees Reported Gender Discrimination at Pinterest But
                   Their Complaints Were Disregarded by the Individual Defendants
 2
            122.   Brougher was by no means the only female executive at Pinterest to be
 3
     subjected to gender discrimination. And for every employee that files a complaint,
 4
     studies have shown that many other affected employees never file complaints out of fear
 5
     of retaliation.     The experience of two other former female employees at Pinterest
 6
     demonstrates the basis for such concern.
 7
            123.   The two other former employees — Ifeoma Ozoma and Aerica Shimizu
 8
     Banks, brought the gender discrimination to the Company’s attention, but were
 9
     rebuffed.
10
            124.   Ozoma graduated from Yale University and worked at Google and
11
     Facebook before joining Pinterest. In July 2018, Ozoma was contacted by a Pinterest
12
     recruiter about joining the Company to run its United States policy, develop
13
     relationships with key third‐party governmental and non‐governmental organizations
14
     like the Center for Disease Control and National Suicide Prevention Lifeline, and to
15
     bring those organizations’ public health expertise into Pinterest.
16
            125.       This represented a unique opportunity for Ozoma.   Established social
17
     media companies like Facebook and Google had public policy teams with hundreds of
18
     employees. At Pinterest, Ozoma would be the second member of the public policy team,
19
     which at the time was staffed exclusively by Charlie Hale (“Hale”). Ozoma was
20
     promised the chance to build the team from the ground up before the Company went
21
     public.
22
            126.   Ozoma accepted the offer and joined Pinterest as the Public Policy and
23
     Social Impact Manager, playing a critical role in Pinterest’s policies to block health
24
     misinformation and disinformation.
25
            127.   Despite her credentials and public success on the Company’s behalf,
26
     Ozoma soon learned that Pinterest misled her about her compensation and underpaid
27
     her compared to Hale — a White man with whom she worked as a close partner and
28
                                                 34
                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 38 of 90




 1   split work equally.
 2          128.     Pinterest, like most tech companies, sets pay via “leveling.”         Each
 3   business unit within Pinterest has its own pay scale comprised of a series of levels, with
 4   pre‐determined pay ranges for each level based on a set of criteria. Most business units
 5   have eight levels. Upon hiring, a new employee is assigned to a level and to a salary
 6   within that level. Pinterest managers are given discretion to set a new employee’s pay
 7   within the salary range for her level. Over time, a successful employee can receive a
 8   raise within their level or move up to a higher level.
 9          129.    When Pinterest hired Ozoma, she vigorously negotiated her compensation
10   and was told that her offer was the best the Company could do for the role (not for her,
11   but for the role). She was not explicitly told her level or the criteria for that level. In
12   September 2018, several months after she started at the Company, Ozoma saw for the
13   first time the Public Policy level chart, which sets forth the criteria and pay for each of
14   the levels within a department at Pinterest. She discovered that she was hired as a level
15   4, the second to lowest level for her team; by contrast, Hale was at the highest pay level,
16   a level 8.    This differential existed despite the fact that Ozoma had more relevant
17   experience than Hale and that her work, including leading half of the global public
18   policy team’s work and building the team, made her Hale’s co‐equal.
19          130.    Hale told Ozoma that they would address her pay at the end‐of‐year
20   performance cycle. But she did not receive a satisfactory answer or any meaningful
21   promotion at the end of 2018.
22          131.    Nonetheless, Ozoma continued her diligent work for the Company.
23   Working in close partnership with Pinterest’s Trust and Safety team and content policy
24   teams, both of which are responsible for content moderation and ensuring a positive and
25   safe user experience, Ozoma developed Pinterest’s misinformation and disinformation
26   policy. That policy was still in use at the time of her departure from the Company. In
27   February 2019, Pinterest implemented that policy to prohibit anti‐vaccination content on
28
                                                  35
                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 39 of 90




 1   Pinterest — a groundbreaking move long before any other Silicon Valley company tried
 2   to address health misinformation.
 3          132.   Ozoma’s valuable work on Pinterest’s anti‐vaccination content ban
 4   increased the Company’s valuation just in time for its IPO. The Company was rewarded
 5   for Ozoma’s leadership with its best‐ever news cycle, with positive articles in The Wall
 6   Street Journal, CNN, NPR, Fast Company, and other top outlets in the weeks prior to the
 7   IPO. The vaccine policy was cited as a positive example of a social media company
 8   actually responding to misinformation, and featured Ozoma as Pinterest’s public
 9   spokesperson.
10          133.   On April 18, 2019, Pinterest went public at $19 a share, with a $10 billion
11   valuation.
12          134.   That day, Hale acknowledged in an email to Ozoma that many of the IPO
13   news stories referenced her work.
14          135.   But even after the IPO, Pinterest refused to fairly value Ozoma’s
15   contributions. After asking Pinterest for the better part of a year to assign her the pay
16   level she deserved and being summarily ignored, in May 2019, Ozoma hired a lawyer.
17   When Ozoma’s attorney asserted that Pinterest should have hired her at level six, two
18   levels higher on the pay scale than her junior level of four, Pinterest responded by
19   arguing that Ozoma had insufficient years of experience to be assigned a higher pay
20   level, a criterion which did not appear on the level chart.
21          136.   In the spring of 2019, Ozoma was at a Pinterest women’s group event,
22   sitting in the front row. Hale was one of two men among three supervisors leading a
23   panel on how women should negotiate for pay increases.            According to Business
24   Insider’s investigation, Hale is “part of CEO Ben Silbermann’s inner circle.” Hale, who
25   had stonewalled Ozoma’s requests for pay increases, looked directly at her when he
26   delivered the message: “adjust your expectations,” offering the guidance that “you
27   should only ask for what you deserve.”            Ozoma described Hale’s performance as
28
                                                  36
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 40 of 90




 1   “gaslight[ing]” her by publicly critiquing her request for a pay increase. Hale’s public
 2   rebuke reflected a classic racist and sexist response, attempting to blame the victim and
 3   avoid the merits of the issue.
 4          137.   In May 2019, Banks joined Ozoma at Pinterest in the role of Head of
 5   Federal Affairs, becoming the third member of the public policy team. Banks identifies
 6   as a Black and Japanese woman. Like Ozoma, she is extraordinarily well‐credentialed —
 7   she spent six years at Google in Executive Recruiting and on the Legal Team working on
 8   patent policy and developing diversity, equity, and inclusion policies; was an appointee
 9   in President Barack Obama’s administration; and holds a Masters in Science degree from
10   Oxford University.
11          138.   When Banks was hired, her role was described to her as an equal partner
12   with Hale; her responsibilities were loosely defined but she was promised that she
13   would be given a budget for her work and that promotion would be based on the quality
14   of her work, not her tenure at the Company.          In particular, the Company was
15   enthusiastic about her past deep work in racial equity and her connections in
16   Washington, D.C.
17          139.   Like Ozoma, Banks did not see the level chart until after she was hired.
18   However, during her salary negotiations, Banks was told that Ozoma had played a role
19   in creating the public policy team’s level chart along with Hale and that Ozoma was
20   apprised of every aspect of Banks’ hiring. Neither was true. Banks later concluded that
21   Hale “outright lied to me during the negotiation process on leveling, pay, and
22   promotion.” Hale created the level chart. Ozoma had no role in creating the level chart
23   and, to the contrary, challenged its application as to herself at the very time Banks was
24   being recruited to join her team. And, although Banks was hired at a level higher than
25   Ozoma, that level was still lower than appropriate for the work Banks actually
26   performed.
27          140.   Despite her unequal and discriminatory pay and leveling, like Ozoma,
28
                                                37
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 41 of 90




 1   Banks excelled in her job and did meaningful social impact work that brought positive
 2   attention to Pinterest, including leading the Company’s sustainability efforts and
 3   managing due diligence to establish Pinterest’s philanthropic arm. Additionally, Banks
 4   opened Pinterest’s Washington, D.C. office and served as the Company’s representative
 5   with government officials. Also, it was Banks who decided the division of labor for the
 6   three team members (herself, Ozoma, and Hale).
 7          141.   In the year following Pinterest’s IPO, the Company continued publicly
 8   celebrating and deriving value from the work of Banks and Ozoma while continuing to
 9   pay them unfairly and engaging in a retaliation campaign against them and their closest
10   colleagues.
11          142.   As a social media platform, Pinterest is constantly making content
12   moderation decisions to ensure that the material placed on the platform by users does
13   not violate law and is consistent with Pinterest’s policies.
14          143.   In June 2019, Pinterest made the decision to block content from LiveAction,
15   an advocacy organization. The Company made this choice because it determined that
16   LiveAction spread “harmful misinformation, [which] includes medical misinformation
17   and conspiracies that turn individuals and facilities into targets for harassment or
18   violence,” which violated Pinterest’s policies.
19          144.   After this decision was made, a White, male Pinterest employee secretly
20   leaked documents related to this and other content moderation decisions to Project
21   Veritas, an extremist news site best known for its undercover videos.
22          145.   Thereafter, articles began being published by LiveAction. The articles at
23   first included a timeline of Pinterest’s decision‐making that made it very likely that an
24   employee had leaked this information; Ozoma immediately notified Pinterest leaders
25   Deputy General Counsel Anthony Falzone (“Falzone”), Charlie Hale, and Jud Hoffman,
26   but they refused to respond to Ozoma.
27          146.   As the team was making decisions, those internal decisions were promptly
28
                                                  38
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 42 of 90




 1   showing up in LiveAction tweets and articles — making it obvious that someone was
 2   leaking information, but Falzone kept denigrating Ozoma, saying there was no evidence
 3   of a leaker within Pinterest and no serious risk to any Pinterest employee’s safety.
 4           147.   Then, LiveAction started publishing articles containing screenshots of
 5   Slack conversations of Pinterest employees, which revealed personal identifying
 6   information. Ozoma and Banks warned that this created a safety risk to individual
 7   Pinterest employees who would likely be targeted for “doxxing.” Doxxing is a
 8   cyberattack wherein an individual’s identity, contact information, and other personal
 9   information is posted publicly. Swarms of people then engage in cyber‐bullying and,
10   terrifyingly, sometimes also cross over to in‐person harassment. Doxxing in its most
11   vicious forms involves threats of physical and sexual violence, typically against women,
12   particularly women of color.     Ozoma and Banks promptly sent emails to Pinterest
13   leadership — including Flores and Falzone — warning that harassment was imminent,
14   and that Pinterest needed to set alerts and protection for the Trust and Safety team. They
15   made this request based on the experiences of friends employed at Google and Twitter
16   who had experienced doxxing threats themselves.
17           148.   Ozoma urged the Company to do something, but Pinterest leadership
18   again refused to acknowledge any threat. Beyond employee warnings, Pinterest had
19   reason to know of the threat to its employees as these threats were made publicly via
20   Twitter. On June 11, 2019, LiveAction tweeted that Pinterest had banned it from the
21   platform and at least one follower promptly responded “Start doxxing Pinterest execs.”
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28
                                                 39
                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 43 of 90




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14         149.   But because of Pinterest’s racial and gender bias against Ozoma and Banks,
15   these credible threats were not addressed. Flores and Pinterest ignored their concerns and
16   failed to take prompt action to protect Pinterest employees from doxxing and ensure their
17   immediate physical safety.
18         150.   This failure to act in the face of a threat of harassment against employees who
19   were acting on their employer’s behalf constitutes a tacit endorsement of the harassment, in
20   violation of employment laws.
21         151.   Just as Ozoma and Banks warned, Project Veritas released a video that
22   disclosed Ozoma’s photo, address, and phone number and wrongly attacked her as the
23   architect of a biased policy. The video was quickly shared on websites including extremist
24   forums, 8chan and 4chan, where users organize harassment campaigns.
25         152.   Ozoma suggested looking into creating an advisory warning for content from
26   conservative media personality Ben Shapiro, whom she described as “a White supremacist.”
27   This angered Shapiro’s supporters, who now had access to Ozoma’s photo and contact
28
                                                40
                     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 44 of 90




 1   information. Within minutes, a host of racist, bigoted comments began to appear in the
 2   video, published to YouTube and Facebook. Ozoma, watching the comments pour in,
 3   emailed her team to ask if Pinterest had a plan to protect staff. Hours elapsed, and she
 4   made the request again: “Can someone please let us know what [our] security options are?”
 5   she wrote in an email to the policy, safety and security, and legal teams.
 6          153.   Ozoma thereafter received death and rape threats. At least two other female
 7   Pinterest employees were also doxxed.
 8          154.   Several hours later, a representative from Pinterest’s legal team asked Ozoma
 9   to reach out to a third‐party company named Storyful, which she had worked with on
10   health misinformation, to ask whether they could “help advise” on what to do. Pinterest’s
11   Legal department then asked Storyful to investigate whether Shapiro actually was a White
12   supremacist. Ozoma later expressed appropriate shock at this decision: “Instead of focusing
13   on security and making sure that we were fine and validating the concerns that we had,
14   their concern was: Is what you said valid? Almost like [the employee] had a legitimate
15   reason to share my personal information all over the Internet.”
16          155.   Ozoma shared her disappointment in Pinterest’s handling of the situation in
17   an email exchange with Silbermann the day she was doxxed, including screen images of the
18   harassment she received. Silbermann responded, “I’m personally concerned that when
19   these risks were raised, we didn’t take the right steps.” He promised to ask his deputies to
20   look into the matter, but then did nothing. Ozoma received no follow‐up from Silbermann
21   nor any other Pinterest executive.
22          156.   For over a week, Pinterest failed to undertake any meaningful steps to try to
23   scrub its employees’ personal information from the Internet. Ozoma had to reach out to
24   friends at Facebook and Google for help because Pinterest refused to act promptly.
25          157.   The Defendants’ refusal to act in response to a known threat to its employees
26   was a tacit endorsement of harassment.
27

28
                                                 41
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 45 of 90




 1         158.   Ozoma and Banks continued to raise concerns over the ensuing months, both
 2   internally and outside Pinterest regarding pay equity and other discriminatory treatment.
 3   In July 2019, after over a year of unsuccessful efforts to negotiate a pay increase even with
 4   the help of her outside attorney, Ozoma filed a complaint against Pinterest with the
 5   California Department of Fair Employment and Housing. Under California Department of
 6   Fair Employment and Housing regulations that complaint was served on the Company
 7   within 60 days, and likely within 10 days.
 8         159.   In September 2019, Banks raised concerns to Pinterest’s HR department about
 9   Hale’s discriminatory behavior, including that he had made racially charged comments
10   about her ethnic background and criticized her “tone” — a common, biased criticism of
11   women of color. In raising her concerns, Banks asked that Hale be provided with coaching.
12   Although the HR department found that Hale had made the comments, they concluded that
13   they did not qualify as biased comments because Hale did not have ill intent. Instead, the
14   HR Department just chalked it up to him being an inexperienced manager. Thus, Hale was
15   protected by being part of Silbermann’s inner‐circle and was not required to undertake any
16   coaching or other corrective action.
17         160.   In October 2019, Banks asked Hale for information about the process by which
18   she could be considered for promotion, in order to prepare herself for the upcoming
19   performance and promotion review cycle. Hale ignored her for weeks, and did not provide
20   her any clear response in writing about the promotion process until she sought help from a
21   member of the HR department.
22         161.   In November 2019, Pinterest employees learned that the Company was
23   refusing to provide holiday pay for its contract employees — janitorial, security, and
24   catering staff. This was a change from the prior year, when the Company had provided
25   holiday pay to contractors. Employees learned this not from the Company, but rather from
26   a news article. Banks was concerned about this development and believed it was the wrong
27   choice; she promptly conferred with the Company’s federal government affairs consultants,
28
                                                  42
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 46 of 90




 1   who agreed with her and said the decision should be reversed. Banks, Ozoma, and Hale
 2   discussed the decision and agreed they should recommend that Pinterest reverse it.
 3          162.     But when it came time to actually raise the concern to Pinterest’s Legal
 4   Department, Banks and Ozoma stood by the team’s recommendation and Hale went silent.
 5   Their recommendation, led by Banks, was not well received. Flores sent Banks a berating
 6   email questioning her competence, told her the proposal had embarrassed an upper‐level
 7   manager, asked whether she knew how to represent the Company in high‐stakes issues, and
 8   stripped her of her responsibilities.
 9          163.    The Company ultimately did reverse its decision on contractor holiday pay,
10   but Flores went out of her way to tell Banks that her advocacy played no role in the
11   Company’s reversal.      Flores accused Banks of lying about whether she had actually
12   discussed the issue with the government affairs consultants (despite Banks having emails
13   reflecting those conversations). Further, despite the Company ultimately agreeing with her,
14   Banks was demoted, received a negative performance review, and all conversations
15   regarding her career path and promotion potential were halted.
16          164.    Banks was also subjected to a two‐hour interrogation on the process by which
17   she made the recommendation. Banks was promised a recording of the interrogation, but
18   never received it, never received any follow‐up, and never learned of any findings.
19          165.    Further, Flores led the Company in an aggressive interrogation into the media
20   leak regarding contractor pay, as well as the recommendation to reverse that policy
21   decision.     Numerous employees who worked with Banks and Ozoma or had a good
22   relationship with them, were interrogated. Members of Pinterest’s Business Conduct Team,
23   including members of the Legal Department, confiscated employees’ phones and personal
24   devices, poured over their social media accounts, and repeatedly asked whether Ozoma
25   leaked the information. It was obvious that the Business Conduct Team was focused on
26   Ozoma and Banks because they accidentally forwarded to Banks their screenshots of other
27   employees’ social media conversations with Ozoma and Banks.
28
                                                 43
                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 47 of 90




 1          166.   Pinterest employees felt the investigation’s goal was to frame Ozoma and
 2   further retaliate against Ozoma for raising pay equity and discrimination claims. Notably,
 3   this investigation commenced just a week after Ozoma communicated to the Company her
 4   willingness to take her pay discrimination concerns to court.
 5          167.   At the same time that Ozoma was being accused by the Company of leaking
 6   information, and while Pinterest was conducting an investigation intended to frame her, she
 7   continued performing her job in a valuable and competent manner. In response to a request
 8   from Color of Change, Ozoma ended the promotion of slave plantations as wedding venues
 9   on Pinterest. Color of Change had informed Ozoma that slave plantation weddings were
10   trending on Pinterest and to request that the Company stop promoting plantations as sites
11   for modern‐day celebrations. Ozoma brought that recommendation to her team, and after
12   two months, the Company agreed to stop promoting slave plantations.           That decision
13   resulted in another extremely positive news cycle for Pinterest, with dozens of positive
14   stories.
15          168.   Pinterest benefitted from the policies that Ozoma championed and from
16   having a woman of color as a public spokesperson. Pinterest advertised Ozoma’s policies as
17   part of the Company’s progress, specifically in the areas of diversity and inclusion. In
18   January 2020, Pinterest’s Chief Human Resources Officer wrote:
19          We can feel the impact of a more representative workforce, not just across
            our teams but also in product and policy decisions … We regularly look for
20          and limit content that could make people feel unwelcome and unsafe. We
            also work with outside organizations to ensure our policies are equitable
21          and comprehensive. For instance, we limited the distribution of wedding
            venues that were former slave plantations.26
22

23          169.   Nonetheless, that same month, Ozoma received a negative performance

24   review at the Company. This retaliatory review came one year and three months after she

25          26Available at https://newsroom.pinterest.com/en/post/diversity‐report‐2020, last
26   visited Dec. 15, 2020.

27

28
                                                44
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 48 of 90




 1   first complained about unequal pay. The criticism was connected to her recommendation
 2   that Pinterest stop promoting slave plantations as wedding venues. Though the Company
 3   agreed, and instituted the policy, Hale criticized her for not exploring both sides of the issue
 4   and presenting the positives of highlighting plantations as a great location for a wedding.
 5   According to Ozoma, “[i]t was mind‐boggling, almost like trying to search for things to
 6   criticize me for in my performance review, and performance reviews that affect your pay.”
 7          170.   In January 2020, seeing no progress in correcting the under‐leveling and
 8   amidst Pinterest’s retaliation campaign, Banks filed a complaint with the California
 9   Department of Fair Employment and Housing alleging pay discrimination based on sex and
10   race as well as retaliation for reporting the discrimination. She received the right to sue in
11   February 2020.
12          171.   Banks   was    subjected   to   continued   retaliation.    Although     her   job
13   responsibilities included acting as a community‐builder in Washington D.C., and she was
14   hired specifically because of her strong relationships in the Black community, the Company
15   scrutinized and rejected expenditures related to her partnerships with Black‐owned
16   organizations and businesses (but not with other organizations). Charges that normally
17   would not be reviewed were questioned. When Banks submitted lunch receipts, she was
18   quizzed on whether she actually went to lunch.
19          172.   After enduring repeated acts of discrimination and retaliation, Ozoma and
20   Banks decided to leave Pinterest, with a common last day of May 22, 2020.
21          173.   Just days later, in response to George Floyd’s death at the hands of a
22   Minneapolis police officer and a renewed national focus on racism in America, Pinterest
23   issued a public statement claiming: “With everything we do, we will make it clear that our
24   Black employees matter, Black Pinners and creators matter, and Black Lives matter.”
25          174.   Outraged at the hypocrisy of Pinterest claiming support for its Black
26   employees and burnishing its own reputation as a diverse and inclusive workplace, Ozoma
27   and Banks went public with their stories.
28
                                                   45
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 49 of 90




 1         175.   On June 15, 2020, Ozoma and Banks published lengthy threads on Twitter
 2   detailing their experience of discrimination at Pinterest, alleging that Pinterest underpaid
 3   them; that Pinterest tacitly endorsed Ozoma’s harassment after being warned that a White
 4   male colleague shared Ozoma’s cell number, photo, and name with a right‐wing extremist
 5   group and claimed it was no big deal; and, that Pinterest retaliated against both for
 6   speaking up about discrimination at the Company.          Ozoma reported that Pinterest’s
 7   assigning them to improper pay levels resulted in the loss of stock options worth hundreds
 8   of thousands of dollars.
 9         176.   Their posts included the following indictments of Pinterest and its leadership:
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26         177.   Their posts were shared thousands of times, including by high‐profile
27   celebrities like Lady Gaga, and received sympathetic responses from others who had
28
                                                46
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 50 of 90




 1   experienced discrimination at Pinterest, including one individual who tweeted, “I left
 2   pinterest a long time ago due to the racist vitriol.”
 3          178.   Hours after Ozoma and Banks came forward, in an effort to cover‐up
 4   Pinterest’s mistreatment of Ozoma and Banks, Silbermann sent Pinterest employees an
 5   email disputing the women’s claims without mentioning their names and claiming “[t]he
 6   investigations found that we treated these employees fairly.” Silbermann failed to tell
 7   employees that the same people accused of retaliating against them were also taking the
 8   lead on those investigations.
 9          179.   Ozoma and Banks’ stories received swift and extensive media coverage,
10   including numerous articles corroborating their stories and those of other current and
11   former employees at Pinterest who alleged discrimination on the basis of race and/or
12   gender, retaliation, and harassment.
13          180.   That day, Color of Change issued a nationwide statement entitled Pinterest’s
14   Hypocrisy is Glaring in which the organization highlighted its work with Ozoma and Banks
15   to restrict the marketing of plantation weddings on Pinterest and to overhaul the
16   Company’s anti‐harassment policies, and indicting Pinterest’s failure to treat these valuable
17   employees equally. “We credit them for orienting the company’s policies toward racial
18   justice. However, even while claiming ‘Black lives matter,’ Pinterest sidelined Ifeoma and
19   Aerica after they made the platform safer for Black users. To make matters worse, the
20   company’s leadership failed to intervene after Ifeoma was doxxed by another Pinterest
21   employee.”
22          181.    On June 16, 2020, The Washington Post published an article entitled, “Two
23   former Pinterest employees allege racial discrimination at the company” and noted that
24   Pinterest’s most recent diversity report stated that only 4% of Pinterest employees are Black,
25   and Black people comprise only 1% of its leadership.
26          182.   A June 20, 2020 Business Insider article interviewed eleven former employees
27   who all indicted Pinterest and its executives. Former employees said Pinterest has a “dog‐
28
                                                   47
                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 51 of 90




 1   eat‐dog culture that they believe goes well beyond the ‘brilliant jerk’ standard thatʹs
 2   accepted at many Silicon Valley companies.” Employees described feeling “duped” because
 3   the Pinterest product is so friendly and the Company’s motto is “the last positive corner on
 4   the internet” but in reality, the Company has a “toxic, chaotic culture” where:
 5
           ●      “People, especially Black employees, were suddenly fired or ‘pushed out’ after
 6                meeting or exceeding their performance goals.’”

 7
           ●      “Poor management skills created a culture of firing that left everyone fighting
 8                for recognition. Internal teams felt pitted against each other, taking credit for
                  each others’ work.”
 9

10         ●      “Multiple people said they suffered stress‐induced conditions. Some said they
                  required medical treatment ranging from ‘stroke level’ high blood pressure to
11
                  clinical depression and PTSD.”
12
           ●      “Many women believed they were underpaid compared to what male
13
                  coworkers were earning.”
14
           ●      “When complaints were made to human resources, HR routinely sided with
15
                  managers, multiple people said. Those employees then often received negative
16                reviews, despite meeting performance goals, while managers were promoted,
17                they said.”

18         ●      Complaints “went into the garbage” and when they reached out to follow‐up
19                on previous reports or file new ones, were assigned to new HR representatives
                  with no knowledge of previous complaints
20

21         183.   Pinterest was described as a “revolving door” for people of color, with eight

22   Black former employees in a variety of jobs across the Company all of whom left within two

23   years and many reporting discriminatory and inappropriate treatment:

24
           ●      A Black male former salesperson said he was “pushed out” in late 2019; he
25                brought in 8 million dollars in sales from a high‐profile client and then had the
                  account reassigned to a White male, got cut from meetings, and received a bad
26
                  review.
27

28
                                                 48
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 52 of 90




 1         ●      Another Black male former salesperson similarly hit or exceeded his sales
                  goals (which were higher than others on his team) and received positive
 2                feedback, but then was called in and suddenly fired one day. He went to HR
 3                twice and never got a reason for the termination.

 4         ●      An experienced Black saleswoman was singled out by her White manager to
 5                the point that others noted it; her manager criticized her performance in front
                  of the team and accused her of taking more time off than other workers
 6                because she was a mother. The employee spoke to HR several times and
 7                suggested her manager receive training, but HR backed the manager and said
                  she should try to handle it herself. After meeting her sales goals but
 8                nonetheless receiving a bad review, she was put on a performance plan and
 9                fired 4 weeks after the plan ended.

10         ●      One Black female executive assistant was assigned to a White female manager
11                who immediately forced her to do personal chores like pay parking tickets and
                  make doctors’ appointments. When the manager had a urinary tract infection,
12
                  she blamed it on her assistant failing to schedule her breaks.
13
           184.   In the face of this public scrutiny and concern, on June 22, 2020, Pinterest
14
     changed its tune from its initial confidence in the fairness of its investigation and treatment
15
     of Ozoma and Banks, with Silbermann suddenly conceding his wrongdoing, writing that he
16
     had learned that “parts of our culture are broken,” expressed “I’m truly sorry for letting you
17
     down,” and claimed, “I’m embarrassed to say that I didn’t understand the depth of the
18
     hardship and hurt many of our team members have experienced. I need to do better.”
19
           185.     On June 23, 2020, NPR covered the story as part of a special series America
20
     Reckons with Racial Injustice. The article quoted Ozoma, speaking about Pinterest’s refusal
21
     to protect her from online harassment, with a particularly poignant phrase in the context of
22
     the social moment: “Our Black lives were treated like they didn’t matter.” In legal terms,
23
     Pinterest tacitly endorsed the harassment of its own employees.
24
           186.     On July 2, 2020, Ozoma and Banks were invited to the Today Show to share
25
     their stories. Banks shared the personal toll her time at Pinterest had taken on her, including
26
     that she was forced to take anti‐anxiety and anti‐depression medication. They also shared
27
     that each of their California Department of Fair Employment and Housing claims had
28
                                                 49
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 53 of 90




 1   resolved under confidential terms.
 2          187.     On a July 2, 2020, Tech Freedom Policy podcast, Banks described the strong
 3   contrast between her prior roles and Pinterest. At Google she had an incredible experience
 4   pointing out where that company could do better. At the White House under President
 5   Barack Obama it was the most stressful but rewarding job she could have. But at Pinterest it
 6   was “the most unethical, most hypocritical, and most unprofessional environment I’ve ever
 7   been in in my life.”
 8          188.     On that podcast, Banks emphasized the structural problems within Pinterest.
 9   The public policy and social impact team, of which she and Ozoma were members, was
10   within the Legal organization, so her manager (Hale) was managed by the General Counsel
11   (Flores).     But even though Banks and Ozoma’s discrimination and retaliation claims
12   implicated their own business unit, those same individuals within the same management
13   chain oversaw the purported investigations, rendering the investigations conflicted and
14   biased.
15          189.     Ozoma also succinctly captured part of the harm to the Company caused by
16   its discriminatory actions, explaining that her concern with her treatment and similar
17   treatment of others at Pinterest was the loss of talent and its impact on the Company’s long‐
18   term value. She likened this scandal to the sort of situation that could result in a lost
19   financial opportunity as occurred in July 2020 when a number of advertisers pulled funds
20   from Facebook out of concern about misinformation on that platform. Had Pinterest not
21   had its own scandal, it could have reached out to each of those ad agencies to invite them to
22   spend those funds at Pinterest, a company that was more in line with their values — but
23   because the news story about Pinterest in that moment was its egregious discrimination
24   against Black women, the Company was not in a position to fully capture those advertising
25   dollars.
26          190.      On July 4, 2020, Nitasha Tiku at The Washington Post wrote, “Black women
27   say Pinterest created a den of discrimination — despite its image as the nicest company in
28
                                                 50
                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 54 of 90




 1   tech.” The article offered an in‐depth profile of Ozoma and Banks’ experience at Pinterest, as
 2   well as the outrage it had sparked within the Company, including over one hundred
 3   questions submitted in advance of a mid‐June Company‐wide Q&A gathering. Based on
 4   Tiku’s    investigation   including   speaking   with   former   employees    and   reviewing
 5   correspondence and other documents, the article also reported discriminatory experiences
 6   by numerous former employees.         Tiku reported a marketing executive telling a Black
 7   employee that it was surprising that marketing materials depicting Black people were
 8   successful and a supervisor telling a Black female employee to stop speaking in meetings
 9   and taking her presentations to present to clients. The article also shared the story of a
10   former employee who was the only Black employee on her team and went to a team dinner
11   where a Pinterest executive said this sole Black person should act as “the servant” and
12   “serve” her co‐workers. “Everyone knew it was wrong, but nobody said anything in that
13   moment,” said the ex‐employee, who said she was too scared of retaliation to report the
14   incident to Human Resources.
15            191.   On July 20, 2020, Fast Company, the country’s most widely read tech
16   magazine, published a story entitled “Discrimination charges at Pinterest reveal a hidden
17   Silicon Valley hiring problem”. The article put Pinterest’s discrimination in context of a tech
18   industry where discriminatory under‐leveling means “you never catch up” and the racial
19   wage gap particularly punishes Black women.             In particular, the article noted that
20   Pinterest’s pay level charts were neither transparent nor objective, wholly undermining the
21   Company’s supposed meritocracy.
22            192.   Then, on August 11, 2020, as indicated supra, Francoise Brougher filed a
23   lawsuit in the Superior Court of the State of California alleging discrimination and
24   retaliation against Pinterest.
25            193.   The Individual Defendants have concealed significant additional instances of
26   gender and racial discrimination and unlawful retaliation at Pinterest through mandatory
27   non‐disclosure agreements which preclude former employees from revealing the unlawful
28
                                                 51
                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 55 of 90




 1   conduct.      Brougher criticized the Company’s use of non‐disclosure agreements in her
 2   August 11, 2020 article, in which she stated “Don’t use NDA’s to buy silence.” In a CNBC
 3   interview that day, she disclosed that she was asked by Silbermann to tell her team that she
 4   was leaving by choice and to sign a non‐disclosure agreement. Brougher refused,
 5   explaining, “I was not going to lie to my team and did not sign the NDA presented to me …
 6   I realized it was more important to finally be an advocate for women at Pinterest, and for
 7   anyone else experiencing the pernicious effects of sexism, bias, and retaliation.”
 8          D.       Pinterest’s Compensation Committee Breached Its Duties by Awarding
                     Large Equity Grants that Were Not Tethered in Any Way to Executives’
 9                   Compliance with Laws Prohibiting Discrimination
10          194.     Compensation practices are key policies affecting risk.     If an executive is
11   provided with too much compensation with no (or too little) strings attached, the executive
12   will view it as economically rational behavior to maximize his own compensation at the
13   expense of the Company, especially given the extremely wide and employee‐friendly
14   indemnification policies that require the Company to indemnify the executive against any
15   and all legal fees and judgments. To avoid significant legal exposure, fines, penalties,
16   reputational harm, and other damage to the company, compensation policies therefore must
17   ensure legal compliance by the executive and provide for clawbacks of the compensation
18   and termination of employment when an employee engages in unlawful and/or socially
19   unacceptable behavior.
20          195.     At Pinterest, executive compensation policies and the actual award of
21   compensation to senior executives is made directly by the Board.          The Board directly
22   enabled the unlawful sexual harassment and discrimination at Pinterest, including that of
23   Defendant Morgenfeld (the Company’s CFO) by providing massive stock grants without
24   any material countervailing checks and balances. Morgenfeld was thus left free to engage in
25   unlawful conduct and other aggressive conduct in pursuit of massive wealth for himself,
26   without regard to the commensurate massive liability that might be caused to Pinterest by
27   his unlawful, demeaning conduct.
28
                                                 52
                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 56 of 90




 1         196.   At a company like Pinterest, whose main audience is women, Morgenfeld’s
 2   conduct obviously posed irreparable harm to Pinterest’s image, its advertising revenues and
 3   user base, and its future prospects, not to mention major legal liability that the Company
 4   would be forced to cover due to Morgenfeld’s indemnification rights.
 5         197.   Defendants Wilson (Chair) and Kilgore are the members of Pinterest’s
 6   Compensation Committee. The Company’s 2020 Proxy Statement indicated the following
 7   with respect to the Committee’s responsibilities:
 8          The compensation committee performs the responsibilities of the board
           relating to the compensation of the non‐employee members of the board
 9         and our executive officers. The compensation committee has overall
           responsibility for reviewing our compensation philosophy and strategy,
10         overseeing our compensation and benefits policies generally, and
           overseeing and evaluating the compensation plans, policies, and practices
11         applicable to our CEO as well as our other executive officers.
12
           198.   The Compensation Committee’s Charter also states that:
13
           “Incentive Compensation. In determining incentive compensation for the
14         CEO and other executive officers, the Committee will consider, among
           other factors it deems appropriate from time to time, Pinterest’s
15         performance during such periods as the Committee deems appropriate and
           the awards given in prior years. The Committee will make
16         recommendations to the Board for the establishment and terms of
           incentive‐compensation and equity‐based plans and will administer such
17         plans, including determining awards for directors or executive officers
           under any such plan.”
18
           199.   In response to a shareholder inspection demand from Plaintiff, Pinterest also
19
     produced minutes of the Compensation Committee meetings. A review of these documents
20
     as well as the publicly‐available documents and Company Corporate Governance
21
     documents reveals that Pinterest does not appear to place any emphasis or weight on an
22
     executive’s compliance (or lack thereof) with laws and regulations, including those
23
     prohibiting sexual harassment and discrimination.
24
           200.   Thus, Pinterest’s Board has approved huge equity grants to the Company’s
25
     senior executives without any demand or requirement that the executives comply with the
26
     law in order to receive the compensation.
27
           201.   For example, in 2019 Defendants Silbermann and Sharp received stock grants
28
                                                 53
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 57 of 90




 1   valued at over $45 million, and in 2018 Defendant Morgenfeld received a stock grant valued
 2   at over $22 million:
                                                                                        Stock           All Other
 3                                                            Salary     Bonus         Awards         Compensation       Total
     Name and Principal Position                       Year    ($)        ($)            ($)(1)             ($)           ($)
 4
     Benjamin Silbermann                               2019 197,100    —           45,745,013     280,000(2)         46,222,113
     Co-Founder, President & CEO
 5                                                     2018 197,100    —           —              —                  197,100

 6   Ethan Sharp                                       2019 330,000    —           45,745,013     —                  46,075,013
     Co-Founder, Chief Creative & Design Officer

 7   Françoise Brougher                                2019 309,545    75,000(3)   21,352,493     —                  21,737,038
     Chief Operating Officer
 8   Christine Flores                                  2019 345,000    —           —              —                  345,000
     General Counsel and Corporate Secretary
 9
     Todd Morgenfeld                                   2019 360,500    —           —              —                  360,500
     Chief Financial Officer
10                                                     2018 360,500    —           22,028,696     —                  22,389,196


11
               202.      When the Board approved these massive stock grants, however, it did not tie
12
     them in any way to legal compliance. The Company’s 2020 Proxy Statement does not
13
     indicate in any way that the stock grants are tied to legal compliance. Instead, it simply
14
     states that:
15
               Benjamin Silbermann and Evan Sharp received RSU awards each with a
16             grant date fair value of $45.7 million which vest over five years as
               described under the “2019 Grants of Plan‐Based Awards Table” below.
17             These were special, one‐time “Founder’s” awards granted by the board in
               advance of our IPO after considering both their past individual
18             performance, expected future contributions, continued importance to
               driving the growth of our business and the achievement of our long‐term
19             mission and strategy.

20             203.      The Company’s Board minutes and its production of documents in response
21   to Plaintiff’s shareholder inspection demand indicate that the Company’s
22

23

24

25

26

27                                                 .
28
                                                               54
                               VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 58 of 90




 1

 2                                                                        .27
 3     204.
 4

 5                  .
 6     205.
 7

 8

 9

10

11                                                                    .
12     206.
13

14

15

16

17

18

19

20

21

22

23

24

25

26
       27   See            .

27

28
                                      55
                  VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 59 of 90




 1

 2

 3

 4                                            .
 5         208.       Pinterest also has a Harassment and Discrimination Policy,28 but it is not
 6   mentioned anywhere in any of the Company’s internal documents discussing its
 7   compensation policies and principles, nor is compliance with the Harassment and
 8   Discrimination Policy tied in any way to compensation decisions.
 9         209.
10

11

12

13

14

15

16

17

18                                                                 .
19         210.
20

21

22

23

24

25         28   See                       .
26
           29   See                   .

27

28
                                                  56
                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 60 of 90




 1

 2

 3

 4         211.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20         212.
21                                                                     , the Board breached
22   its fiduciary duties and failed to implement an effective system of oversight over
23   management. This failure allowed executives such as Morgenfeld to engage in sexual
24   harassment/discrimination of female employees such as Brougher.
25

26
           30   See               .

27

28
                                              57
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 61 of 90



           E.      False and Misleading Statements Made by the Director Defendants in
 1                 Pinterest’s 2020 Proxy Statement
 2         213.    The Director Defendants also caused Pinterest to make false statements about
 3   the relevant issues in Pinterest’s 2020 Proxy Statement which was filed with the SEC on
 4   April 9, 2020 and approved by Directors Jordan, Levine, Rajaram, Reynolds, Sharp, Wilson,
 5   Kilgore and Silbermann. The Proxy Statement solicited stockholders to (1) elect Jordan,
 6   Levine and Rajaram to terms on the Board of Directors and (2) approve, on an advisory
 7   basis, the timing of future advisory votes to approve compensation for certain executives.
 8         214.    In the 2020 Proxy Statement, the Directors included the following
 9   representation that Defendant Silbermann, despite not being independent, was ensuring
10   that the Board was exercising effective oversight of management:
11         Board Leadership Structure
12         Our Co‐Founder, President and CEO, Benjamin Silbermann, currently
           serves as chairman of the board, and the board has appointed an
13         independent director, Michelle Wilson, to serve as lead independent
           director. Although our bylaws do not require that the positions of
14         chairman and CEO be combined, we believe that this structure is in the
           best interest of our company given Mr. Silbermannʹs deep understanding of
15         our business and culture, as well as his leadership in shaping and driving
           the company’s strategic priorities and business plans. This structure also
16         facilitates a regular flow of information between management and the
           board and provides a clear chain of command. Our chairman, amongst
17         other things:
18         • presides over meetings of the board;
19         • consults with the lead independent director on the agenda for board
             meetings;
20
           • consults, as needed, on evaluating and recommending candidates for
21           election to the board; and
22         • oversees the activities of the board.
23              In addition, our corporate governance guidelines provide that one of
                our independent directors should serve as our lead independent
24              director at any time when our chief executive officer serves as the
                chairman or if the chairman is not otherwise independent. We have
25              structured the lead independent director role in a manner that
                reinforces the independence of the board and serves as an effective
26              balance to a combined chair and CEO.
27
           215.    The 2020 Proxy Statement also stated:
28
                                                58
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 62 of 90




 1         Board’s Role in Risk Oversight
 2         Our board is responsible for overseeing how we manage risk at Pinterest.
           This is carried out both at the full board level and through each of the
 3         standing committees. The board and each committee meet periodically
           with senior management to review risk oversight matters and periodically
 4         receive reports from management on these matters. The full board is
           responsible for monitoring and assessing strategic risk exposure, including
 5         determining the nature and level of risk appropriate for the company, and
           the committees are responsible for monitoring and assessing risks inherent
 6         in their respective oversight functions as follows:
 7         • The audit committee oversees our enterprise risk management program
             and significant financial risk exposures and certain legal, regulatory
 8           and operational risk exposures, including with respect to information
             security, data protection and privacy.
 9
           • The compensation committee oversees significant compensation and
10           other employee‐related risk exposures, including risks and exposures
             associated with leadership assessment, management succession
11           planning, and executive compensation programs and arrangements,
             including incentive plans.
12
           • The governance committee oversees significant governance risk
13           exposures, including, with respect to corporate governance, board
             effectiveness and board succession planning.
14

15         216.    The 2020 Proxy also contained a “Say on Pay” proposal that the Company

16   requested shareholders to vote in favor of. The Proxy Statement misled investors

17   regarding Pinterest’s compensation system and the efficacy of oversight for that process.

18   In support of that proposal, the Proxy stated:

19         Compensation Philosophy and Program
20         Objectives. Our executive compensation program is guided by these
           objectives:
21
                  Drive achievement of Pinterest’s long‐term mission;
22
                  Motivate team collaboration (company first, individual function
23                 second);
24                Attract and retain top talent by compensating competitively based
                   on the executive’s market value and performance; and
25
                  Align the interests of our executives with those of our stockholders.
26
           Framework. To achieve these objectives, our executive compensation
27         program has two compensation elements: base salary and long‐term equity
           incentive compensation. In addition, our NEOs are eligible to participate in
28
                                                 59
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 63 of 90



           the standard benefit plans offered to our other employees, and are eligible
 1         for post‐employment compensation in certain situations as described
           below. We generally do not provide our NEOs with perquisites or other
 2         personal benefits and do not have any defined benefit pension,
           supplemental executive retirement or nonqualified deferred compensation
 3         plans.
 4         Pay mix. The majority of our executive compensation is delivered in the
           form of equity awards. For details, see “Summary Compensation Table”
 5         below. We believe that equity compensation in the form of restricted stock
           unit (“RSU”) awards vesting over at least four years effectively supports all
 6         of our compensation objectives, including achievement of our long‐term
           mission, motivating and paying for team and company performance, and
 7         aligning our executives’ interests with those of our stockholders.
 8
           Linking pay with performance. As described above, the majority of our
 9         NEOs’ target total direct compensation is linked to the value of our stock,
           which will reflect how we create value over the long term. In addition,
10         executives are eligible to receive periodic grants following the annual
           review cycle. When determining the amount of such awards, the
11         compensation committee considers the company’s performance as
           measured against financial, operational and strategic objectives as well as
12         each named executive officer’s individual contribution to that
           performance.
13
           Governance. We endeavor to maintain sound governance standards
14         through the administration of our executive compensation program. The
           following table summarizes our compensation governance policies and
15         practices.
16         217.   The Proxy also stated that, when awarding compensation, the Compensation
17   Committee considers “each of our named executive officer’s roles and responsibilities,
18   qualifications, knowledge, skills, experience, and tenure, including on a relative basis to
19   other similarly situated executives at the companies in our compensation peer group” and
20   that “the performance of each of our named executive officers, based on a qualitative
21   assessment of his or her contributions to our overall performance, ability to lead his or her
22   business unit or function, ability to collaborate across the company and potential to
23   contribute to our long‐term financial, operational and strategic objectives.”
24         218.   The proposal in the 2020 Proxy Statement regarding executive compensation
25   was also false and misleading because the proxy failed to disclose that the executives’
26   achievement of performance goals was based in part on unlawful and discriminatory hiring,
27   promotion, and pay practices. The compensation plans gave Defendants a strong incentive
28
                                                 60
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 64 of 90




 1   to continue concealing the true nature of the Company’s discriminatory practices in order to
 2   boost the Company’s reported financial performance and achieve the performance
 3   measures such as earnings, financial return ratios, net income, and stock price, for which
 4   they could be awarded bonuses.
 5         219.   The 2020 Proxy also stated:
 6         Board Diversity
 7         Our board is composed of a diverse group of individuals, with varied
           experience and skills relevant to our company. Many of the directors have
 8         senior leadership experience at major U.S. and international companies. In
           these positions, they have also gained experience in areas, such as
 9         management, financial planning, public company governance, sales and
           marketing and international business. Many of our directors have
10         experience serving on boards and board committees of other public
           companies, and have an understanding of corporate governance practices
11         and trends and different business processes, challenges and strategies.
           Further, our directors also have other experience that makes them valuable
12         members of the board, including experience in established or growing
           technology companies.
13
           The diversity, skills and experiences of our directors as described below,
14         provide us with a diverse range of perspectives and judgment necessary to
           guide our strategies and monitor their execution.
15
           The following charts reflect the age, gender and independence of the
16         members of our board:
17

18

19

20

21

22

23

24
           220.   As to Brougher, the Proxy Statement explained that she received a Restricted
25
     Stock Unit (“RSU”) award in 2019 and that the Board, in granting the RSU, had considered
26
     “her past performance, expected future contributions and the criticality of her role to
27
     Pinterest, and expected contributions, as well as the total unrealized value of her
28
                                                61
                     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 65 of 90




 1   outstanding equity awards and their vesting terms relative to our compensation peer group
 2   data and other Pinterest executives.”
 3          221.   These statements to Pinterest’s stockholders were materially misleading,
 4   including due to the omission of material information. The statements omitted that the
 5   Compensation Committee had assigned Brougher’s RSUs in an amount that discriminated
 6   on the basis of sex, was not fully reflective of her role, contributions and ability to contribute
 7   to Pinterest’s long‐term objectives, and that the decisions made to set her RSUs treated her
 8   unequally relative to her similarly situated male counterparts.
 9          222.   The Proxy Statement also misled investors regarding Brougher’s departure
10   from the Company, stating that “Francoise Brougher left the Company effective April 7,
11   2020 and Todd Morgenfeld, our Chief Financial Officer, assumed her responsibilities.”
12          223.   This statement was materially misleading, including due to the omission of
13   the highly material fact that Silbermann terminated Brougher on the basis of her gender
14   after she had challenged the Company’s discriminatory pay practices and that both
15   Silbermann and Morgenfeld had ostracized her in retaliation for making such a complaint.
16          224.   The 2020 Proxy Statement also contained proposals to retain Ernst & Young.
17   The Proxy Statement represented that:
18          The audit committee has sole responsibility for the appointment,
            compensation and oversight of our independent registered public
19          accounting firm. At the annual meeting, you are being asked to ratify the
            audit committee’s selection of Ernst & Young LLP (“EY”) to serve as our
20          independent auditor for the year ending December 31, 2020. EY has served
            as our independent auditor since 2013. The audit committee believes that
21          the continued retention of EY as our independent auditor is in the best
            interests of Pinterest and its stockholders. Representatives of EY are
22          expected to be present at the annual meeting. They will have an
            opportunity to make a statement if they desire to do so and are expected to
23          be available to respond to appropriate stockholder questions.
24
            225.   Pinterest’s Audit Committee — Defendants Reynolds, Kilgore, and Wilson —
25
     were well aware that E&Y has served as the Company’s auditor since 2013, which is a long
26
     time to have the same auditor, without rotation. The Defendants were also well aware, as
27
     alleged herein, that rampant gender and ethnic discrimination was taking place at Pinterest
28
                                                  62
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 66 of 90




 1   and that the Company’s internal controls were not effective to prevent such discrimination.
 2   They also knew that it was E&Y’s job to perform tests and analysis to determine whether
 3   management was complying with the Company’s stated polices and internal controls, and
 4   that E&Y was failing to do so and was blindly deferring to Silbermann, Sharp, and the
 5   Company’s other controlling insiders.     The Director Defendants thus knew that the
 6   Company would benefit from a rotation of E&Y, yet falsely stated in the 2020 Proxy
 7   Statement that “retention of EY as our independent auditor is in the best interests of
 8   Pinterest and its stockholder.”
 9         226.     The Proxy also stated that the Audit Committee members had “reviewed
10   and discussed with management the audited financial statements for the fiscal year ended
11   December 31, 2019. The audit committee has discussed with EY, our independent registered
12   public accounting firm, the matters required to be discussed by the applicable requirements
13   of the Public Company Accounting Oversight Board (“PCAOB”), including Auditing
14   Standard No. 1301, Communications with Audit Committees, as adopted by the PCAOB,
15   and the SEC. The audit committee has also received the written disclosures and the letter
16   from EY required by applicable requirements of the PCAOB regarding the firm’s
17   communications with the audit committee concerning independence and has discussed
18   with EY the firm’s independence. Based on the foregoing, the audit committee has
19   recommended to the board that the audited financial statements be included in our 2019
20   annual report on Form 10‐K.” The Proxy thus contained a representation that the Audit
21   Committee members had discussed the effectiveness of the Company’s internal controls
22   with E&Y and had determined that the controls were effective.
23         227.   This was false. As the Audit Committee members knew, as of the date the
24   Proxy was filed with the SEC on April 9, 2020, the Audit Committee had already received a
25

26

27

28
                                               63
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
          Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 67 of 90




 1                                                                                                     .31
 2              F.         The Directors’ Roles and Committees at Pinterest
 3              228.       The following chart lists the directors of Pinterest as set forth in the
 4   Company’s most recent Proxy Statement and the committees on which they serve:
 5
                                                                                    Other
 6                                                                                 Public
                                         Director Term          Principal         Company          Our Committee
 7   Name                  Class Age      since Expires in     Occupation          Boards           Membership

 8                                                           Managing
                                                             Partner,                           Governance Committee
     Jeffrey Jordan          I      61    2011     2020                          None
 9                                                           Andreessen                         (member)
                                                             Horowitz
10                                                           Former Chief                      Compensation Committee
                                                                                Netflix, Inc.;
     Leslie Kilgore         III     54    2019     2022      Marketing Officer,                (member); Audit Committee
                                                                                Medallia, Inc.
11                                                           Netflix, Inc.                     (member)

12                                                           Partner,
                                                                                                Governance Committee
     Jeremy Levine           I      46    2011     2020      Bessemer            Shopify Inc.
                                                                                                (chair)
                                                             Venture Partners
13
                                                             Caviar Lead,        The Trade      Governance Committee
     Gokul Rajaram           I      45    2020     2020
14                                                           DoorDash Inc.       Desk Inc.      (member)

15                                                                               Mondelez
                                                             Former EVP &        International,
     Fredric
                            II      69    2017     2021      CFO, CBS            Inc.; United Audit Committee (chair)
16   Reynolds
                                                             Corporation         Technologies
                                                                                 Corporation
17
                                                             Co-Founder,
18                                                           Chief Design &
     Evan Sharp             II      37    2019     2021                          None           None
                                                             Creative Officer,
                                                             Pinterest, Inc.
19
                                                             Co-Founder,
20   Benjamin                                                Chairman,
                            III     37    2011     2022                       None              None
     Silbermann                                              President & CEO,
21                                                           Pinterest, Inc.

                                                             Former SVP &                  Compensation Committee
22   Michelle                                                                 Okta, Inc.;
                            II      57    2016     2021      General Counsel,              (chair); Audit Committee
     Wilson*                                                                  Zendesk Inc.
                                                             Amazon.com, Inc.              (member)
23   •   Lead Independent Director

24

25
                31   See                           .
26

27

28
                                                              64
                                  VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 68 of 90



             G.     The Director Defendants Breached Their Duties of Loyalty and Good Faith
 1                  by Failing to Take Action in Response to the Rampant Reports of Gender
                    and Ethnic Discrimination at the Company
 2
             229.   The Director Defendants have known for years that Pinterest has lacked
 3
     adequate internal controls to prevent racial and ethnic discrimination at the Company, and
 4
     that the diversity that the Company trumpets among employees is false because of such
 5
     discrimination, including pay discrimination.
 6
             230.   Defendants’ knowledge is reflected by the facts alleged herein, including the
 7
     facts obtained from the internal, non‐public documents produced by Pinterest in response to
 8
     Plaintiff’s shareholder inspection demand.
 9
             H.     The Unjust Compensation Awarded to the Individual Defendants
10
             231.   Some of the Defendants received unjust compensation and/or compensation
11
     and payments that were higher due to Defendants’ wrongdoing and because the Company
12
     was more profitable by paying women and minorities less.
13
             232.   The Individual Defendants’ receipt of this compensation during the relevant
14
     time period was unjust in light of their direct participation in the wrongful conduct alleged
15
     herein, which constituted bad faith and disloyal conduct. The Defendants’ receipt of such
16
     compensation while they were knowingly or recklessly breaching their fiduciary duties to
17
     the Company constitutes unjust compensation that should be recouped by Pinterest.
18
             233.   The following table provides additional information regarding some of the
19
     Officer Defendants’ compensation during part of the relevant time period:
20
             The following table shows the compensation awarded or paid to, or earned
21           by, Pinterest’s named executive officers for 2019 and 2018, as applicable, in
             accordance with the SEC’s transition rules for newly public companies.
22

23   ///

24   ///

25   ///

26   ///

27

28
                                                  65
                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
          Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 69 of 90




 1                                          2019 Summary Compensation Table
                                                                                    Stock           All Other
 2                                                       Salary        Bonus       Awards         Compensation             Total
            Name and Principal Position          Year     ($)           ($)          ($)(1)             ($)                 ($)
 3
            Benjamin Silbermann                  2019   197,100      —           45,745,013       280,000(2)           46,222,113
            Co-Founder, President & CEO
 4                                               2018   197,100      —           —                —                    197,100

 5           Evan Sharp                          2019   330,000      —           45,745,013       —                    46,075,013
            Co-Founder, Chief Creative &
            Design Officer
 6
             Christine Flores                    2019   345,000      —           —                —                    345,000
            General Counsel and Corporate
 7          Secretary

 8           Todd Morgenfeld                     2019   360,500      —           —                —                    360,500
            Chief Financial Officer
                                                 2018   360,500      —           22,028,696       —                    22,389,196
 9

10   The following table shows information regarding the number and value of shares of common stock
     acquired during 2019 by Pinterest’s named executive officers from the vesting of RSUs and exercise of
11   stock options.
                                 2019 Option Exercises and Stock Vested Table
12                                            Option Award Exercises                          Stock Award Vestings

13                                           Shares
                                            Acquired
     Name                                         (#)   Value Realized ($)(2)   Shares Acquired (#)(1)         Value Realized ($)(3)
14
     Benjamin Silbermann                     399,000                7,128,933                   991,666                 25,390,144
15   Evan Sharp                                   —                       —                     566,666                 15,123,278
     Françoise Brougher                           —                       —                     412,499                 11,077,475
16
     Christine Flores                             —                       —                     422,922                 10,958,387

17   Todd Morgenfeld                              —                       —                     929,175                 23,642,025


18
             234.       The Proxy was also misleading because it failed to provide information about
19
     median employee compensation and how such compensation compared to CEO
20
     Silbermann’s compensation, in violation of Item 402(u) of SEC Regulation S‐K. The 2019
21
     compensation of Pinterest’s CEO was obviously thousands of times higher than the median
22
     employee’s compensation.
23
             235.       When viewed in light of these facts, the Defendants’ compensation was unjust
24
     under equitable principles.
25
             236.       The following chart provides information about the compensation that the
26
     Director Defendants received during 2019:
27

28
                                                               66
                            VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
            Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 70 of 90



                                           2019 Director Compensation Table
 1
                             Fees Earned or Paid in     Stock Awards   All Other Compensation         Total
            Name                   Cash ($)                 ($)(1)                ($)                  ($)
 2
      Jeffrey Jordan    41,250                        249,995          —                        291,245
 3
      Leslie Kilgore    54,375                        652,153 (2)      —                        706,528
 4    Jeremy Levine     45,000                        249,995          —                        294,995
     Fredric Reynolds 56,250                          249,995          —                        306,245
 5
     Michelle Wilson    76,875                        249,995          —                        326,870
 6
              237.     The Defendants’ compensation and stock awards detailed herein were unjust
 7
     and should be disgorged or returned by such Defendants because they acted in bad faith
 8
     and in a disloyal manner by virtue of the conduct alleged in this complaint.
 9

10   VII.     THE COMPANY HAS SUFFERED SIGNIFICANT DAMAGES
              238.     The Company has suffered significant harm and damages due to Defendants’
11
     wrongdoing and breaches of duties.
12
              239.     As a direct and proximate result of the Individual Defendants’ conduct, the
13
     Company has expended and will continue to expend significant sums of money. Such
14
     expenditures include, but are not limited to, the amounts paid to outside lawyers,
15
     accountants, and investigators in connection with internal and external investigations into
16
     issues pertaining to the discrimination at Pinterest, discrimination lawsuits, harassment
17
     claims, wrongful termination lawsuits, and lack of pay equity claims.
18
              240.     Moreover, Pinterest’s reputation, goodwill, and market capitalization have
19
     been harmed as a result of the Individual Defendants’ misconduct.
20
              241.     Further, as a direct and proximate result of the Individual Defendants’ actions,
21
     Pinterest has expended, and will continue to expend, significant sums of money. Such
22
     expenditures include, but are not limited to:
23
                       (a)       costs incurred from having to hire new employees, as employees have
24
              quit in protest over Defendants’ misconduct and the discriminatory practices
25
              employed by Pinterest;
26
                       (b)       costs incurred from defending and paying settlements in discrimination
27
              lawsuits, since the Individual Defendants’ wrongdoing caused discrimination to
28
                                                            67
                             VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 71 of 90




 1          proliferate at Pinterest; for example, the Company was recently forced to pay $22.5
 2          million to settle Brougher’s lawsuit;
 3                 (c)     costs incurred from defending and settling governmental investigations
 4          into the Individual Defendants’ misconduct;
 5                 (d)     loss of reputation; and
 6                 (e)     costs incurred from compensation and benefits paid to the Individual
 7          Defendants who have breached their duties to Pinterest.
 8   VIII. DEMAND FUTILITY
 9          242.   Plaintiff brings this action derivatively in the right and for the benefit of
10   Pinterest to redress injuries suffered, and to be suffered, by Pinterest and its stockholders as
11   a direct result of the Officer Defendants’ violations of federal securities laws and breaches of
12   fiduciary duties.
13          243.   Pinterest is named as a nominal defendant solely in a derivative capacity.
14          244.   This is not a collusive action to confer jurisdiction on this Court that it would
15   not otherwise have.
16          245.   At the time this action was commenced, Pinterest’s Board consisted of the
17   following members: Silbermann, Sharp, Jordan, Kilgore, Levine, Rajaram, Reynolds, Smith,
18   Wilson and Wishom. When, as here, a board is comprised of an even number of directors, a
19   plaintiff need only allege that demand would be futile as to half the members. As such,
20   Plaintiff need only allege that five of the Company’s ten directors are either interested or
21   lack independence and objectivity in order to allege demand futility.
22          246.   Plaintiff has not made any demand on Pinterest to institute this action because
23   such a demand would be a futile, wasteful, and useless act.
24          247.   As discussed below, demand is futile because (i) the Director Defendants face
25   a substantial likelihood of liability for violating the federal securities laws and breaching
26   their duties of loyalty and good faith; (ii) Silbermann and Sharp are controlling shareholders
27   and are not independent; and (iii) at least three other directors are not independent of
28
                                                     68
                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 72 of 90




 1   Silbermann and Sharp.
 2             A.      Demand Is Futile Against Silbermann and Sharp
 3             248.    Silbermann and Sharp served as officers of Pinterest (and directors) during the
 4   Relevant Period. As officers, Silbermann and Sharp face a substantial likelihood of liability
 5   if there is reason to doubt that they breached their duty of care — i.e., acted with gross
 6   negligence.
 7             249.    As alleged above, Silbermann and Sharp directly participated in the process by
 8   which discriminatory employment and pay practices were adopted and implemented at
 9   Pinterest. They also knowingly or recklessly made or disseminated materially false and
10   misleading statements regarding the Company’s diversity, compensation practices, internal
11   controls, and other matters alleged in this complaint. As such, Silbermann and Sharp face a
12   substantial likelihood of liability for violating their fiduciary duties of candor and good faith
13   and the federal proxy laws.
14             250.    Further, Defendant Silbermann is not independent because he is the President
15   and CEO of Pinterest; Sharp is not independent because he is the Chief Design and Creative
16   Officer.       The Company admits in its SEC filings that Silbermann and Sharp are not
17   independent. Moreover, a significant portion of Silbermann and Sharp’s compensation is
18   incentive‐based, which means that they are personally incentivized to perpetuate
19   misconduct (such as that described herein) that artificially inflates the performance of the
20   Company. In 2019 alone, Silbermann and Sharp each received RSUs worth $45,745,013, and
21   total compensation over $46 million. As Company executives, they had exposure to and
22   knowledge of the wrongdoing alleged, including any “red flags.” Silbermann and Sharp
23   cannot realistically distance themselves from the misconduct alleged herein. Silbermann
24   and Sharp are therefore incapable of impartially considering a demand to commence this
25   action.
26             251.    Demand is also futile as to Silbermann and Sharp because they are controlling
27   shareholders. Silbermann controls 24.77% of the voting stock at the Company and Sharp
28
                                                    69
                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 73 of 90




 1   controls 4.82%. In addition, they have voting agreements and other agreements with the
 2   venture capital firms that provided seed capital for Pinterest and which still control large
 3   blocks of stock. Andreesen Horowitz controls 13.43% of the stock and Bessemer Ventures
 4   controls 19.05%. Silbermann, Sharp, Bessemer and Andreesen Horowitz therefore control
 5   over 62% of the voting stock in Pinterest.
 6         252.   For these reasons, demand is futile against Silbermann and Sharp. Given their
 7   domination and control of Pinterest, including their huge stock holdings and financial
 8   interest in the challenged conduct, Defendants Silbermann and Sharp are interested and
 9   lack independence. Thus, demand is futile as to them.
10         B.     Demand Is Excused Because a Majority of the Director Defendants Is
                  Either Not Independent or Is Conflicted Because the Directors Face a
11                Substantial Likelihood of Liability Arising From Their Misconduct
12         253.   Even if knowingly presiding over illegal conduct somehow falls within the
13   ambit of the business judgment rule (which it does not), demand is also futile and excused
14   because a majority of the members of the Board are not disinterested or independent and
15   cannot, therefore, properly consider any demand.
16         254.   Furthermore, Defendants Kilgore, Reynolds, and Wilson have all been
17   members of the Audit Committee during the relevant period, and are conflicted from
18   considering a demand because they each face a substantial likelihood of liability as a result
19   of their conduct on the committee. As stated in the 2020 Proxy Statement, the Audit
20   Committee’s charter imposes specific duties on members of this committee to, among other
21   things, review the Company’s practices with respect to risk assessment and risk
22   management and meet with management and members of internal audit to discuss the
23   Company’s significant risk exposures and the steps management has taken to monitor,
24   control and mitigate such exposures.
25         255.    In accordance with its charter, the Audit Committee also reviews the
26   Company’s policies and practices with respect to gender and ethnic discrimination claims,
27   the financial reporting and control aspects of risk management, and must review the status
28
                                                  70
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 74 of 90




 1   of risk oversight activities performed by the Board and its other committees.
 2            256.   As members of the Audit Committee, Defendants Kilgore, Reynolds, and
 3   Wilson violated their fiduciary duties to act in good faith to address the pervasive legal
 4   violations discussed herein, including the unlawful pay equity gap and discrimination
 5   against women and ethnic minorities with respect to hiring and promotion. Accordingly,
 6   Defendants Kilgore, Reynolds, and Wilson face a substantial likelihood of liability and
 7   cannot impartially consider a demand. Therefore, demand is excused with respect to these
 8   defendants.
 9            257.   Furthermore, the Director Defendants were on the Board during the relevant
10   period, and thus were exposed to and had knowledge of the “red flags” alleged herein
11   regarding unlawful discrimination and failure to abide by the Company’s stated policies
12   against discrimination and retaliation. The directors’ inaction in the face of red flags subjects
13   them to a substantial likelihood of liability for their conduct and, therefore, demand is
14   excused.
15            258.   The Board is likewise conflicted from and unable to pursue the Company’s
16   claims against members of the Company’s management. Any effort to prosecute such
17   claims against these Defendants for their direct roles in implementing a business strategy
18   designed to ignore or otherwise circumvent federal and state laws prohibiting
19   discrimination would necessarily expose the Board’s own culpability for the very same
20   conduct. In other words, given that the Board had been on notice of the wrongdoing, any
21   effort by the Board to hold Defendants liable would surely lead these executives to defend
22   on the ground that their own conduct was consistent with the Company’s corporate policy
23   and practice, as established by and known to the Board.
24            259.   Directors Jordan, Kilgore, Levine, Reynolds, Rajaram, Silbermann, and Wilson
25   breached their fiduciary duties to the Company by causing it to file a false and misleading
26   Proxy Statement with the SEC, in violation of Section 14(a) of the Exchange Act and Rule
27   14A‐9.
28
                                                  71
                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 75 of 90




 1         260.    Such directors approved the 2020 Proxy Statement filed with the SEC on April
 2   9, 2020, which misled investors regarding Pinterest’s compensation practices (particularly
 3   with respect to Brougher’s compensation), oversight over those practices, and the true
 4   reason for Brougher’s departure from Pinterest, in breach of their fiduciary duty of candor
 5   to the Company.
 6         C.     The Entire Board Faces a Substantial Likelihood of Liability for Failure to
                  Discharge Their Oversight Obligations in Good Faith
 7
           261.    Under Delaware law and the Company’s Corporate Governance Principles,
 8
     the Board, as the Company’s highest decision‐making body, is charged with ensuring that
 9
     processes are in place for ensuring legal and regulatory compliance. This is particularly true
10
     when such compliance concerns a core operation of the Company such as its employment
11
     practices and anti‐discrimination and anti‐harassment policies.        Here, the misconduct
12
     alleged was pervasive, took place over many years, and involved the Company’s core
13
     business operations since the employment practices affected all Company operations.
14
     Organized and long‐running violations of the law do not result from an isolated failure of
15
     oversight.   The entire Board was obligated to oversee the Company’s risk, including
16
     potential liability for the Company’s violations of federal and state laws regarding
17
     discrimination. At the very least, the Director Defendants consciously turned a blind eye to
18
     these pervasive violations of law, creating a substantial likelihood of liability. Accordingly,
19
     demand is excused.
20
           262.   All the Board’s directors, at the time this action was initiated, failed to act in
21
     the face of known duties. Indeed, as explained herein, they were presented with — but
22
     consciously ignored (and/or perpetuated) — substantial “red flag” warnings that the
23
     Company was discriminating against women and ethnic minorities with respect to hiring,
24
     promotion, and pay. The Board also knew that the Company’s workforce has consistently
25
     only had 1% or less African American in leadership positions. The Board was also aware of
26
     other systematic discrimination at the Company against minorities, and has attempted to
27
     conceal the discrimination by failing to publish a minority Pay Equity Gap Report.
28
                                                 72
                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 76 of 90




 1          263.   These and other wrongful acts have caused and will continue to cause the
 2   Company to be subjected to significant potential fines and penalties and numerous lawsuits.
 3   They have also resulted in severe harm to the Company’s business reputation. Since the
 4   wrongdoing and harm alleged in this Complaint flows directly from the Board’s conscious
 5   decision to permit the sustained and systemic violations of law in question, the Director
 6   Defendants are incapable of exercising the independent judgment required to determine
 7   whether the initiation of an action against the Defendants is appropriate.
 8          D.     Demand is Futile as to the Members of the Compensation Committee and
                   Other Directors Who Approved Lower Compensation to Women
 9
            264.   During the relevant time, the Company’s Compensation Committee was
10
     comprised of Defendants Kilgore and Wilson.
11
            265.   The members of the Committee were responsible for the evaluation of pay
12
     practices and the adoption and implementation of pay practices at Pinterest. Defendants
13
     Kilgore and Wilson have breached their fiduciary duties as directors by failing to fulfill their
14
     duties as members of the Compensation Committee. Rather than causing the Company to
15
     comply with its corporate governance principles and policies of pay equity and anti‐
16
     discrimination, Kilgore and Wilson approved compensation policies that provided lower
17
     pay for women.
18
            266.    Pinterest’s Board (including Defendants Silbermann, Levine, Jordan, Wilson,
19
     and Reynolds) directly approved Brougher’s compensation, and told Brougher that all
20
     executives receive equity grants which vest over time, meaning that the majority of an
21
     executive’s shares do not vest within the first year. Brougher’s equity grants followed this
22
     structure, which she believed to be common to all Pinterest executives.
23
            267.   However, in preparation for its IPO, Pinterest submitted company information
24
     in an S‐1 to the SEC and Brougher learned for the first time in March 2019 that male peers
25
     had more favorable vesting schedules, with no or less backloading.                 Specifically,
26
     Morgenfeld, Brougher’s closest peer, received 812,500 shares in his first year, whereas
27
     Brougher received 300,000 shares — 63% fewer.
28
                                                  73
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 77 of 90




 1           268.   At the time of the IPO, Brougher’s shares would have been valued at $5.7
 2   million whereas, Morgenfeld’s were valued at three times that amount — $15.4 million.
 3           269.   Moreover, Brougher’s equity grant provided that only ten percent of the
 4   shares vested the first year; twenty percent vested the second year; thirty percent vested the
 5   third year; and forty percent vested the fourth year. By contrast, Morgenfeld’s stock award
 6   had no backloading.
 7           270.   As these and other factors demonstrate, Defendants Kilgore, Wilson,
 8   Silbermann, Levine, Jordan, and Reynolds all directly participated in the wrongdoing
 9   alleged in this complaint under circumstances constituting bad faith and disloyal conduct.
10   Such directors are therefore interested; demand is therefore excused as to them.
11   IX.     CAUSES OF ACTION
12                                          COUNT I
                                     Breach of Fiduciary Duty
13                       Against All Individual Defendants and Does 1–30
14           271.   Plaintiff incorporates by reference and realleges each and every allegation
15   contained above, as though fully set forth herein.
16           272.   The Individual Defendants and Does 1–30 owed and owe the Company
17   fiduciary obligations. By reason of their fiduciary relationships, the Individual Defendants
18   owed and owe the Company the highest obligation of good faith, fair dealing, loyalty, and
19   due care.
20           273.   The Individual Defendants and Does 1–30, and each of them, as a result of the
21   facts alleged herein, violated and breached their fiduciary duties of candor, good faith, and
22   loyalty.
23           274.   As a direct and proximate result of the Individual Defendants’ and Does 1–
24   30’s breaches of their fiduciary obligations, the Company has sustained significant damages,
25   as alleged herein. As a result of the misconduct alleged herein, defendants are liable to the
26   Company.
27   ///
28
                                                 74
                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 78 of 90




 1                                          COUNT II
                          Aiding and Abetting Breach of Fiduciary Duty
 2                       Against All Individual Defendants and Does 1–30
 3          275.   Plaintiff incorporates by reference and realleges each of the preceding
 4   paragraphs as if fully set forth herein.
 5          276.   Each of the Individual Defendants aided and abetted the other Individual
 6   Defendants in breaching their fiduciary duties owed to the Company.
 7          277.   The Individual Defendants owed the Company certain fiduciary duties as
 8   fully set out herein. By committing the acts alleged herein, the Individual Defendants
 9   breached their fiduciary duties owed to the Company.
10          278.   Each of the Individual Defendants colluded in or aided and abetted the other
11   Individual Defendants’ breaches of fiduciary duties, and actively and knowingly
12   participated in the other Individual Defendants’ breaches of fiduciary duties. Each of the
13   Individual Defendants knew about or recklessly disregarded the other Individual
14   Defendants’ breaches of fiduciary duty, which were and are continuing, as set forth in
15   particularity herein.
16          279.   The Company was injured as a direct and proximate result of the
17   aforementioned acts.
18                                         COUNT III
                                         Abuse of Control
19                           Against Defendants Silbermann and Sharp
20          280.   Plaintiff incorporates by reference and realleges each and every allegation
21   contained above, as though fully set forth herein.
22          281.   By virtue of their positions and financial holdings at Pinterest, defendants
23   Silbermann and Sharp exercised control over Pinterest and its operations, and owed duties
24   as controlling persons to Pinterest not to use their positions of control for their own personal
25   interests and contrary to Pinterest’s interests.
26          282.   Defendants’ conduct alleged herein constitutes an abuse of their ability to
27   control and influence the Company, for which they are legally responsible.
28
                                                   75
                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 79 of 90




 1          283.   As a result of defendants’ abuse of control, the Company has sustained and
 2   will continue to sustain damages and injuries for which it has no adequate remedy at law.
 3
                                               COUNT IV
 4                                         Unjust Enrichment
                            Against All Individual Defendants and Does 1–30
 5
            284.   Plaintiff incorporates by reference and realleges each and every allegation
 6
     contained above as though fully set forth herein.
 7
            285.   By their wrongful acts and omissions, the Individual Defendants were
 8
     unjustly enriched at the expense of, and to the detriment of, the Company.
 9
            286.   During the Relevant Period, the Individual Defendants either received annual
10
     stipends, bonuses, restricted stock units, or similar compensation from the Company that
11
     was tied to the financial performance of the Company or received compensation that was
12
     unjust in light of the Individual Defendants’ bad faith conduct.
13
            287.   Plaintiff, as shareholder and representative of the Company, seeks restitution
14
     from the Individual Defendants and seeks an order from this Court disgorging all profits,
15
     benefits, and other compensation, including any performance‐based compensation,
16
     obtained by the Individual Defendants due to their wrongful conduct and breach of their
17
     fiduciary duties.
18
            288.   Plaintiff, on behalf of the Company, has no adequate remedy at law.
19

20                                          COUNT V
                Violation of Section 14(a) of the Exchange Act and SEC Rule 14a‐9
21                             Against All Individual Defendants
22          289.   Plaintiff incorporates by reference and realleges each allegation contained
23   above, as though fully set forth herein, except to the extent those allegations plead knowing
24   or reckless conduct by Defendants. This claim is based solely on negligence, not on any
25   allegation of reckless or knowing conduct by or on behalf of Defendants.              Plaintiff
26   specifically disclaims any allegations of, reliance upon any allegation of, or reference to any
27   allegation of fraud, scienter, or recklessness with regard to this claim.
28
                                                  76
                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 80 of 90




 1          290.   SEC Rule 14a‐9 (17 C.F.R. § 240.14a‐9), promulgated under Section 14(a) of the
 2   Exchange Act, provides:
 3                No solicitation subject to this regulation shall be made by means of
            any proxy statement form of proxy, notice of meeting or other
 4          communication, written or oral, containing any statement which, at the
            time and in the light of the circumstances under which it is made, is false or
 5          misleading with respect to any material fact, or which omits to state any
            material fact necessary in order to make the statements therein not false or
 6          misleading or necessary to correct any statement in any earlier
            communication with respect to the solicitation of a proxy for the same
 7          meeting or subject matter which has become false or misleading.
 8
            291.   Defendants negligently issued, caused to be issued, and participated in the
 9
     issuance of materially misleading written statements to stockholders that were contained in
10
     the 2020 Proxy Statement. The 2020 Proxy Statement contained proposals to the Company’s
11
     stockholders urging them to reelect the members of the Board, approve say‐on‐pay
12
     executive pay packages, and reappoint E&Y as the Company’s auditor. The 2020 Proxy
13
     Statement was materially misleading for the reasons alleged herein.
14
            292.   The Defendants knew of, but failed to disclose, fraudulent business practices
15
     at Pinterest that put the Company at material risk — namely, discriminatory hiring,
16
     promotion, and compensation practices. Had this information been disclosed, shareholders
17
     would not have voted to reelect Board members, approve executive compensation
18
     packages, and re‐hire E&Y as the Company’s auditor.
19
            293.   By reasons of the conduct alleged herein, Defendants violated Section 14(a) of
20
     the Exchange Act and SEC Rule 14a‐9. As a direct and proximate result of Defendantsʹ
21
     wrongful conduct, the Company misled or deceived its stockholders by making misleading
22
     statements that were an essential link in stockholders heeding the Companyʹs
23
     recommendation to reelect the current Board, approve executive compensation, and re‐hire
24
     E&Y.
25
            294.   Plaintiff, on behalf of the Company, seeks injunctive and equitable relief
26
     because the conduct of the Individual Defendants interfered with Plaintiff’s voting rights
27
     and choices at the 2020 annual meeting. Plaintiff does not seek any monetary damages for
28
                                                 77
                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
          Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 81 of 90




 1   the proxy law violations.
 2          295.   This action was timely commenced within three years of the date of the 2018
 3   Proxy and within one year from the time Plaintiff discovered or reasonably could have
 4   discovered the facts on which this claim is based.
 5   X.     PRAYER FOR RELIEF
 6          WHEREFORE, Plaintiff, on behalf of the Company, requests judgment and relief as
 7   follows:
 8          A.     Against all of the Defendants, jointly and severally, and in favor of the
 9   Company for the amount of damages sustained by the Company along with pre‐ and post‐
10   judgment interest as allowed by law resulting from Defendants’ breaches of fiduciary duty,
11   abuse of control, gross mismanagement, and violation of the federal proxy laws;
12          B.     Directing the Company to take all necessary actions to reform and improve its
13   corporate governance and internal procedures to comply with applicable laws and to
14   protect the Company and its shareholders from a repeat of the damaging events described
15   herein, including, but not limited to, putting forward for shareholder vote, resolutions for
16   amendments to the Company’s By‐Laws or Articles of Incorporation and taking such other
17   action as may be necessary to place before shareholders for a vote of the following
18   Corporate Governance Policies:
19                 (1)     a proposal to require at least two current Directors to resign from the
20          Board and replace such Directors with two Black persons;
21                 (2)     a proposal to institute salary history bans in order to help eliminate the
22          racial pay inequity at Pinterest;
23                 (3)     all Director Defendants named in this suit should return all their 2020
24          compensation received from Pinterest (including any stock grants), and donate the
25          money to an acceptable charity or organization whose efforts include the
26          advancement of Black people and minorities in corporate America;
27                 (4)     publication of an annual Diversity Report that contains more
28
                                                  78
                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
     Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 82 of 90




 1     particularized information regarding the hiring, advancement, promotion, and pay
 2     equity of all minorities at Pinterest;
 3               (5)     creation of a $700 million fund to hire Black and minority employees,
 4     promote them to more management positions at the Company, establish and
 5     maintain a mentorship program at Pinterest for Black and minority employees that is
 6     committed to providing the skills and mentorship necessary to succeed in corporate
 7     America;
 8               (6)     requirement of annual training of Pinterest’s entire Board and all
 9     Section 16 executive officers, which training should at a minimum focus on diversity,
10     affirmative action, anti‐discrimination and anti‐harassment, and other relevant
11     topics;
12               (7)     immediately setting specific goals with respect to the number of Black
13     and minority candidates to hire at the Company over the next five years, and
14     Pinterest should adopt a revised executive compensation program that makes 30% of
15     executives’ compensation tied to the achievement of the diversity goals;
16               (8)     replacement of Ernst & Young LLP as its auditor. Pinterest is one of
17     E&Y’s largest customers, and E&Y has served as Pinterest’s auditor since 2013, giving
18     rise to a cozy and clubby relationship between E&Y and Pinterest which is not
19     conducive to effective auditing. The Company’s compliance with its stated policies
20     concerning the commitment to diversity has been non‐existent. The very purpose of
21     an auditor is to assess the Company’s internal controls and determining if they are
22     functioning effectively. Rather than doing so, E&Y has wrongfully and consistently
23     given Pinterest’s internal controls a clean bill of health and has failed to point out the
24     obvious — that Pinterest lacks an effective system of internal controls to ensure that
25     the Company is not discriminating against minorities and is complying with its
26     stated goals and initiatives regarding the promotion of diversity and the avoidance of
27     discrimination and harassment;
28
                                                79
                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 83 of 90




 1                 (8)     a proposal to strengthen the Board’s supervision of operations and
 2           develop and implement procedures for greater non‐controlling shareholder input
 3           into the policies and guidelines of the Board;
 4                 (9)     a proposal to strengthen Pinterest’s oversight of its procedures
 5           regarding the termination of employees, executives, and board members accused of
 6           discrimination;
 7                 (10)    a proposal to strengthen internal controls concerning discrimination;
 8                 (11)    a proposal to eliminate the use of Non‐Disclosure Agreements at the
 9           Company so that current and former employees can report any and all instances of
10           suspected discrimination without threat of legal action; and
11                 (12)    a proposal to eliminate the use of mandatory arbitration for employee
12           disputes and claims of wrongful termination and discrimination.
13           C.    Extraordinary equitable and/or injunctive relief as permitted by law, equity,
14   and state statutory provisions sued hereunder, including attaching, impounding, imposing
15   a constructive trust on, or otherwise restricting the proceeds of Defendants’ trading
16   activities or their other assets so as to assure that Plaintiff on behalf of Pinterest has an
17   effective remedy;
18           D.    Awarding to Pinterest restitution from Defendants, and each of them, and
19   ordering disgorgement of all profits, benefits, and other compensation obtained by
20   Defendants;
21           E.    Awarding punitive damages at the maximum amount permitted by law;
22           F.    Awarding to Plaintiff the costs and disbursements of the action, including
23   reasonable attorneys’ fees, accountants’ fees, experts’ fees, costs, and expenses; and
24           G.    Granting such other and further relief as the Court deems just and proper.
25   ///
26   ///
27   ///
28
                                                  80
                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
         Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 84 of 90




 1                                  DEMAND FOR JURY TRIAL
            Plaintiff, on behalf of Pinterest, hereby demands a trial by jury of all issues that
 2
     are subject to adjudication by a trier of fact.
 3

 4   Dated: December 29, 2020                               Respectfully submitted,
 5                                                          BOTTINI & BOTTINI, INC.
                                                            Francis A. Bottini, Jr. (SBN 175783)
 6                                                          Albert Y. Chang (SBN 296065)
                                                            Anne Beste (SBN 326881)
 7

 8                                                                    s/ Francis A. Bottini, Jr.
                                                                       Francis A. Bottini, Jr.
 9
                                                            7817 Ivanhoe Avenue, Suite 102
10                                                          La Jolla, California 92037
                                                            Telephone: (858) 914‐2001
11                                                          Facsimile:     (858) 914‐2002
                                                            Email:         fbottini@bottinilaw.com
12                                                                         achang@bottinilaw.com
                                                                           abeste@bottinilaw.com
13
                                                            Attorneys for Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       81
                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
DocuSign Envelope ID: 5F2262B1-A9A9-4DDD-8D07-3C8588A0B449
                      Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 85 of 90




                                                      VERIFICATION

                     I, Sal Toronto, verify that I am the custodian of the Elliemaria Toronto

            ESA, which is a shareholder of Pinterest Inc. I have reviewed the

            allegations in this Verified Shareholder Derivative Complaint. As to those

            allegations of which I have personal knowledge, I believe them to be true;

            as to those allegations of which I lack personal knowledge, I rely upon my

            counsel and counsel’s investigation, and believe them to be true. Having

            received a copy of the complaint and reviewed it with counsel, I authorize

            its filing.

                     I declare under penalty of perjury that the foregoing is true and
                                                             23
            correct. Executed on December __, 2020.




                                                                  Sal Toronto, Custodian of the
                                                                     Elliemaria Toronto ESA
Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 86 of 90




                EXHIBIT 1

   (THIS EXHIBIT IS SUBJECT
   TO A MOTION TO FILE
   UNDER SEAL)




                   EXHIBIT 1
Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 87 of 90




                EXHIBIT 2

     (THIS EXHIBIT IS SUBJECT
     TO A MOTION TO FILE
     UNDER SEAL)




                   EXHIBIT 2
Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 88 of 90




                EXHIBIT 3

   (THIS EXHIBIT IS SUBJECT
   TO A MOTION TO FILE
   UNDER SEAL)




                   EXHIBIT 3
Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 89 of 90




                EXHIBIT 4

 (THIS EXHIBIT IS SUBJECT
 TO A MOTION TO FILE
 UNDER SEAL)




                   EXHIBIT 4
Case 3:20-cv-09390-WHA Document 1 Filed 12/29/20 Page 90 of 90




                EXHIBIT 5

 (THIS EXHIBIT IS SUBJECT
 TO A MOTION TO FILE
 UNDER SEAL)




                   EXHIBIT 5
